Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 1 of 87 Page ID #:385




    1 CHRISTOPHER D. BEATTY (State Bar No. 266466)
        cbeatty@millerbarondess.com
    2 MINH-VAN T. DO (State Bar No. 314201)
        mdo@millerbarondess.com
    3 ADAM P. STILLMAN (State Bar No. 317071)
        astillman@millerbarondess.com
    4 MILLER BARONDESS, LLP
        1999 Avenue of the Stars, Suite 1000
    5 Los Angeles, California 90067
        Telephone: (310) 552-4400
    6 Facsimile:   (310) 552-8400
    7 Attorneys for Plaintiffs

    8                            UNITED STATES DISTRICT COURT
    9                          CENTRAL DISTRICT OF CALIFORNIA
   10

   11 CHARLES BUFFIN, an individual;              CASE NO. 2:20-cv-07552 SVW
      MAXWELL LEVINE, an individual;              (JPRx)
   12 STEVEN LEVINE, an individual
                                                  FIRST AMENDED COMPLAINT
   13                   Plaintiffs,               FOR
   14              v.                             (1) BREACH OF FIDUCIARY
   15 COMMUNITY.COM, INC., a
                                                  DUTY
        Delaware corporation; MATTHEW             (2) FRAUDULENT
   16 PELTIER, an individual; and DOES 1          MISREPRESENTATION
        through 10, inclusive,                    (3) INTENTIONAL
   17
                        Defendants.               CONCEALMENT
   18                                             (4) FEDERAL SECURITIES
   19                                             VIOLATIONS
                                                  (5) CALIFORNIA SECURITIES
   20                                             VIOLATIONS
   21                                             (6) NEGLIGENT
                                                  MISREPRESENTATION
   22                                             (7) BREACH OF CONTRACT
   23                                             (8) CONVERSION
                                                  (9) VIOLATION OF CALIFORNIA
   24                                             PENAL CODE § 496(c)
   25                                             (10) DECLARATORY RELIEF
                                                  (11) FINANCIAL ELDER ABUSE
   26                                             (12) UNJUST ENRICHMENT
   27

   28                                             [DEMAND FOR JURY TRIAL]

        496932.2
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 2 of 87 Page ID #:386




    1              Plaintiffs Charles Buffin (“Buffin”), Maxwell Levine (“Max Levine”), and
    2 Steven Levine (collectively, “Plaintiffs”) allege in their Complaint against

    3 Defendants Community.com, Inc. (“Community” or the “Company”), Matthew

    4 Peltier (“Peltier”), and Does 1-10, inclusive (collectively, “Defendants”), as follows:

    5                                  NATURE OF THE ACTION
    6              1.    Community is a technology start-up that utilizes an app that permits its
    7 clients—including actors, musicians, athletes, and social media influencers—to

    8 communicate directly with their fans or followers through SMS text messaging. Its

    9 stated purpose is to allow more meaningful dialogue between the celebrities and

   10 their “community” in a world dominated by a flurry of social media apps that can

   11 make fans feel invisible or disengaged. Community’s clients include, but are not

   12 limited to, Ashton Kutcher, Jennifer Lopez, John Legend, Paul McCartney, Amy

   13 Schumer, Marshmello, Kerry Washington, Sean “Diddy” Combs, Mark Cuban,

   14 Sophie Bush, and Ellen DeGeneres.

   15              2.    The Company has raised tens of millions of dollars in financing from
   16 the likes of Ashton Kutcher and Guy Oseary. The Company is believed to be

   17 currently raising money at a valuation of approximately $450 million.

   18              3.    Buffin and Max Levine founded the Company in or about 2013.
   19 Originally, the Company was aimed at providing a platform for social media

   20 influencers to directly communicate and build personalized “tribes” or groups with

   21 their followers.

   22              4.    Buffin and Max Levine both had business backgrounds and wanted to
   23 find someone with product expertise to help them build the Company. Max Levine

   24 met Peltier in late 2013 and introduced him to Buffin. Peltier appeared smart and

   25 had the technical expertise they were looking for. Peltier soon thereafter joined the

   26 Company. In 2014, Buffin and Max Levine decided that it was in the best interest

   27 of the Company for Peltier to take over as CEO.

   28              5.    The Company’s first investor was Max Levine’s father, Plaintiff Steven
        496932.2                                      2
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 3 of 87 Page ID #:387




    1 Levine. Steven Levine invested $50,000 in Community when it was little more than

    2 an idea. Peltier, on behalf of Community, agreed to provide Steven Levine a 2.5%

    3 equity stake in the Company in return for this investment.

    4              6.   The Company struggled to onboard users and produce significant
    5 revenue. In or about the summer of 2017, Max Levine and Buffin left the Company

    6 to pursue other opportunities. Peltier continued as CEO of the Company, directing

    7 its day-to-day operations. Max Levine and Buffin each retained 750,000 shares of

    8 the Company upon their departure.

    9              7.   Thereafter, Max Levine and Buffin relied on Peltier to keep them
   10 apprised of how the Company was doing. In mid-2018, Peltier began to consistently

   11 communicate to Buffin and Max Levine that the Company was on the brink of

   12 failure and that the value of their shares was “whatever.” Peltier reached out to

   13 Buffin and Max Levine and began to float the idea of repurchasing their shares.

   14 Peltier continued to put pressure on Buffin and Max Levine to sell and reinforced

   15 the idea that the Company was drowning and that their shares had no value.

   16              8.   On October 29, 2018, Peltier gave Buffin and Max Levine an
   17 ultimatum: either the Company would go bankrupt and Buffin and Max Levine

   18 would lose their entire investment in the Company; or Buffin and Max Levine could

   19 sell their shares back to the Company for approximately $20,000, which would save

   20 the Company from insolvency and at least guarantee them some cash for their

   21 investment.

   22              9.   Peltier expressed that this deal would be great for them because the
   23 shares of the Company were worthless. Indeed, Peltier told Buffin the stock was

   24 worth a penny a share. Peltier led Buffin and Max Levine to believe he was only

   25 offering to buy their shares to do right by them. Peltier coyly alluded to having two

   26 new founders coming on board during these conversations who would try to turn

   27 around this supposedly failing company but refused to disclose any further

   28 information. Even after Buffin explicitly asked him who the new founders were and

        496932.2                                     3
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 4 of 87 Page ID #:388




    1 reminded him that he was a shareholder entitled to know this information, Peltier

    2 refused to divulge this information. Below, the misstatements made by Peltier to

    3 Buffin and Max Levine over the course of several months are set forth with

    4 specificity.

    5              10.   Buffin and Max Levine signed Stock Repurchase Agreements on
    6 November 28, 2018, agreeing to sell back 600,000 of their shares for $22,002 each.

    7 This transaction constituted approximately 10% of the shares of the Company.

    8 Plaintiffs trusted and relied on Peltier, their friend, not to swindle them.

    9              11.   Peltier’s statements to Buffin and Max Levine were fraudulent and
   10 clear breaches of his fiduciary duties. Peltier materially misrepresented the

   11 Company’s financial position. He did not disclose that Community had closed a

   12 multimillion dollar investor round more than a month before Buffin and Max Levine

   13 sold their shares. As part of that round, through their venture capital firm Sound

   14 Ventures, celebrity Ashton Kutcher and influential Hollywood talent agent Guy

   15 Oseary, whose clients include big-name artists like U2 and Madonna, came on board

   16 the Company as co-founders. Other Sound Ventures employees, like Molly

   17 Swenson, also began working at Community during this time and the Company was

   18 beta testing its product with A list celebrities, like Tim McGraw and G-Eazy, that

   19 Oseary was introducing to the Company. The Company was also working on

   20 raising more money during this time period, with the help of Kutcher and Oseary, at

   21 valuations in excess of $100 million, all while simultaneously negotiating a

   22 transaction with Buffin and Max Levine at a Company valuation of about $200k. In

   23 the coming months, Community raised $35 million as part of this round.

   24              12.   Peltier was involved in all of these events and therefore knew that the
   25 statements he was making to Buffin and Max Levine to induce them to sell were

   26 false. Had Peltier made accurate statements to Buffin and Max Levine, they would

   27 not have agreed to sell back any of their shares.

   28              13.   Worse, Community, through Peltier, has now taken the position that
        496932.2                                      4
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 5 of 87 Page ID #:389




    1 Steven Levine is not a shareholder of the Company, even though Steven Levine

    2 financed the growth of the Company with its first investment. In fact, Peltier has

    3 repeatedly over the course of several years confirmed Steven Levine’s status as an

    4 investor before just recently reversing course.

    5              14.   Through this lawsuit, Plaintiffs seek what they are owed. Their
    6 damages for Peltier’s fraudulent misconduct, securities violations and breaches of

    7 fiduciary duty are estimated to be in excess of $30 million. In addition, due to the

    8 egregious nature of what happened here, punitive damages are appropriate.

    9                                             PARTIES
   10              15.   Plaintiff Buffin is an individual residing in Los Angeles County.
   11              16.   Plaintiff Max Levine is an individual residing in Los Angeles County.
   12              17.   Plaintiff Steven Levine is an individual residing in the State of New
   13 Jersey.

   14              18.   Defendant Peltier is an individual residing in Los Angeles County.
   15              19.   Upon information and belief, Defendant Community is a Delaware
   16 corporation that is headquartered in Los Angeles County.

   17              20.   Plaintiffs are ignorant of the true names, capacities, relationships and
   18 extent of participation in the conduct herein alleged of the Defendants sued herein as

   19 DOES 1 through 10, inclusive, but on information and belief allege that said

   20 Defendants are legally responsible to them. Plaintiffs will amend this Complaint to

   21 allege the true names and capacities of the Doe Defendants when ascertained.

   22                                 JURISDICTION AND VENUE
   23              21.   This Court has jurisdiction over the subject matter of this action
   24 pursuant to 28 U.S.C. § 1331 and Section 27 of the Securities Exchange Act of 1934

   25 (“Exchange Act”), 15 U.S.C. § 78aa. The claims asserted herein arise under and are

   26 pursuant to Sections 10(b) and 20(a) of the Exchange Act, 15 U.S.C. §§ 78j(b) and

   27 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

   28              22.   This Court has diversity jurisdiction over the claims between Plaintiff
        496932.2                                       5
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 6 of 87 Page ID #:390




    1 Steven Levine and Defendants which have an amount in controversy over $75,000,

    2 pursuant to 28 U.S.C. § 1332.

    3              23.   This Court has supplemental jurisdiction over state law claims in this
    4 action pursuant to 28 U.S.C. § 1367 because they are related to the claims in this

    5 action within the original jurisdiction of this Court that they form part of the same

    6 case or controversy under Article III of the United States Constitution.

    7              24.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).
    8 Defendants reside in this district; and many of the acts, omissions, and transactions

    9 giving rise to the claims herein, including the false and misleading statements made

   10 to Plaintiffs with respect to Defendants’ repurchase of Plaintiffs’ Company shares,

   11 occurred in this district.

   12              25.   In connection with the acts and omissions alleged in this Complaint,
   13 Defendants, directly or indirectly, used the means and instrumentalities of interstate

   14 commerce, including but not limited to the use of phones for calls and texting, e-

   15 mails, and the internet.

   16                                  FACTUAL BACKGROUND
   17 A.           Overview Of Community
   18              26.   Community assigns a phone number to its clients (e.g., actors, athletes,
   19 influencers, artists), which permits them to use the app to text directly with their

   20 fans, and the fans can text the celebrity directly back. For example, if a musician is

   21 on tour, he or she can use the Community app to text fans in a specific city

   22 announcing an upcoming concert there and when they arrive in that city, he or she

   23 can send a text to fans in that area asking for recommendations about local

   24 restaurants.

   25              27.   The direct line of communication allows celebrities to create a more
   26 intimate “community” with their fan base, and lets them bypass the media, the so-

   27 called internet trolls and bullies, and the toxic culture that persists in many other

   28 social media platforms such as Facebook, Instagram, Twitter, and Snapchat. It has

        496932.2                                      6
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 7 of 87 Page ID #:391




    1 been reported that at least as of January 2020, Community has about 500 artists and

    2 celebrities, or “Community leaders,” on board, and tens of thousands more on the

    3 waiting list to join. Current users of Community include, but are not limited to,

    4 Ashton Kutcher, Jennifer Lopez, John Legend, Paul McCartney, Amy Schumer,

    5 Marshmello, Kerry Washington, Sean “Diddy” Combs, Mark Cuban, Sophie Bush,

    6 and Ellen DeGeneres.

    7              28.   Community has received favorable press from major publications like
    8 The New York Times, USA Today, Variety, Billboard, TechCrunch, Wired, Fast

    9 Company, and Oprah Magazine.

   10              29.   While Community launched as a vehicle for celebrities, it intends to
   11 scale and broaden its reach to other people and entities that have an audience they

   12 want to reach, such as traditional salespeople, churches, politicians and community

   13 organizers.

   14              30.   Community is currently raising tens of millions of dollars in
   15 investments at a valuation of approximately $450 million.

   16 B.           Max Levine And Buffin Co-Found The Company
   17              31.   In 2013, Max Levine and Buffin had the idea to create an internet
   18 platform that would make it easier for social media influencers to interact with their

   19 fans and followers. The idea was to flip the top-down and linear fashion in which

   20 most social media platforms work, and instead create a space that would make fans

   21 feel more visible and influencers feel more engaged with their base.

   22              32.   At the time of the Company’s founding, Max Levine was the
   23 Company’s Chief Executive Officer (“CEO”), and Max Levine and Buffin were the

   24 sole shareholders.

   25              33.   Max Levine and Buffin both had business backgrounds, and they
   26 decided to bring someone on board to help build the Company’s technology.

   27              34.   In or around the end of 2013, Max Levine met Peltier at a networking
   28 event in New York City. Peltier had the product development experience that Max

        496932.2                                      7
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 8 of 87 Page ID #:392




    1 Levine and Buffin were looking for. Peltier was brought on as the product manager.

    2              35.   Community launched under the name Shimmur as a web-based
    3 application. It has been described as a Reddit-style product.

    4              36.   Buffin had a good relationship with Peltier from the start. Buffin
    5 trusted Peltier, and thought he was extremely smart and talented. They built a

    6 strong friendship based upon mutual trust and respect.

    7              37.   In fact, all three co-founders, Buffin, Max Levine, and Peltier, lived
    8 together from early 2015 to April 2016 and thereafter lived in the same apartment

    9 complex. Buffin and Peltier also attended the wedding of Max Levine’s sister.

   10              38.   In 2014, Buffin, Max Levine, and Peltier collectively decided Peltier
   11 should take over as CEO. In or around April 2014, Peltier became CEO, and the

   12 parties also altered the capital structure of the Company: 40% to Peltier, and 15%

   13 each to Max Levine and Buffin (the remaining stock was either reserved for the

   14 stock pool or vested in others not a party to this lawsuit).

   15              39.   Throughout 2014, the parties continued to work on developing the
   16 product.

   17 C.           The Company’s Early Fundraising Efforts
   18              40.   The first investment in the Company was a $50,000 investment made
   19 by Steven Levine. Specific allegations regarding Steven Levine’s investment are set

   20 forth in the last section.

   21              41.   Steven Levine’s investment was the Company’s sole investment for
   22 quite some time. In the latter part of 2014, Peltier started meeting with potential

   23 investors in Los Angeles. In early 2015, Peltier was able to raise small amounts

   24 from various investors in the range of $5,000-$20,000.

   25              42.   In 2015, the Company started to grow as the team added more
   26 engineers to develop the product. Its app was launched for the first time in or

   27 around the beginning of 2016. However, the Company was still in its early stages

   28 and still had little working capital.

        496932.2                                      8
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 9 of 87 Page ID #:393




    1              43.   In 2016, Peltier continued to raise money from other investors, and the
    2 team worked to onboard more influencers onto the app. Community raised about

    3 half a million dollars that year.

    4              44.   In 2017, Community applied to and got accepted into Tech Stars, a
    5 competitive start-up incubator. At this point, Community had a team of 12

    6 employees and was raising a seed fundraising round. Buffin played a pivotal role in

    7 getting the Company accepted into Tech Stars by sending a tweet to one of the

    8 people running the program, which got the Company a meeting.

    9              45.   Community nevertheless struggled to take off. While it had a decent
   10 following of about 15,000 to 20,000 followers on Instagram, it struggled to gain

   11 users and scale.

   12              46.   In or around 2017, the Company began to incorporate into its
   13 technology SMS texting, allowing the entertainer to use the app to send SMS texts

   14 to his or her followers. In or around 2018, the product started operating under the

   15 d/b/a of Community. Subsequently, Community officially changed its name with

   16 the Delaware Secretary of State.

   17 D.           Buffin And Max Levine Leave The Company
   18              47.   In or about the summer of 2017, Max Levine, Buffin, and Peltier
   19 determined that it would be in the best interests of the Company for Max Levine and

   20 Buffin to leave the Company. Buffin and Max Levine wanted to pursue other

   21 opportunities and felt that Peltier was capable of running the Company without

   22 them. Both Buffin and Max Levine left the Company on good terms.

   23              48.   After their departures, Buffin and Max Levine each retained 750,000
   24 common stock shares in the Company.

   25 E.           Peltier Turns The Company Around (But Does Not Tell Plaintiffs)
   26              49.   Maverick is a music management group that is run by Guy Oseary, one
   27 of Hollywood’s top music managers. Maverick’s artist roster includes Madonna,

   28 Aerosmith, Amy Schumer, U2, Paul McCartney, Pitbull, Shania Twain, Rascal

        496932.2                                      9
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 10 of 87 Page ID #:394




    1 Flatts, Ricky Martin, and G-Eazy.

    2              50.   Oseary, along with his business partner Ashton Kutcher, run the
    3 venture capital firm Sound Ventures. They are active venture capital investors who

    4 have backed several well-known startups.

    5              51.   Kutcher is a celebrity, known for his star roles on TV shows such as
    6 That ‘70s Show, The Ranch, Two And A Half Men, Punk’d, and Shark Tank, and

    7 movies such as Jobs, Killers, No Strings Attached, Valentine’s Day, and What

    8 Happens In Vegas. Kutcher has over 17 million Twitter followers.

    9              52.   In March 2018, Maverick brought on Molly Swenson as its Chief
   10 Impact Officer and tasked Swenson with, among other things, finding disruptive

   11 technologies to bring to Oseary and Kutcher so they could invest in them.

   12 Swenson’s venture capital partner is Noah Heller, who was also involved in

   13 searching for investments for Oseary and Kutcher.

   14              53.   In the spring or early summer of 2018, Swenson and Heller met with
   15 Peltier, who demonstrated Community’s new breakthroughs with texting to them.

   16 Specifically, he showed them how the Community app could be used to send mass

   17 texts to those who sign up to receive them and how this model allowed artists using

   18 Community to know more about, and connect with, their fans.

   19              54.   In this meeting, Swenson and Heller immediately realized the potential
   20 of the product and how it would fit with the brand strategy of Oseary and Kutcher.

   21 As Swenson stated in an interview on April 24, 2020: “we were like, oh my God, I

   22 think we have to take this to Guy and Ashton immediately, because this might be

   23 what they were talking about when they said, how do we crack the code on access to

   24 all this capital.”

   25              55.   Swenson immediately presented the opportunity to Oseary. Oseary
   26 was interested from the start and began vetting the opportunity. He also promptly

   27 showed it to Kutcher.

   28              56.   As stated by Swenson in her interview, in “Summer 2018”—shortly
        496932.2                                     10
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 11 of 87 Page ID #:395




    1 after her initial meeting with Peltier—Swenson, Oseary and Kutcher had a meeting

    2 to discuss Community. Oseary stated: “I’ve been looking for this for five years.

    3 This solves as a music manager, more than half of the biggest pain points we have

    4 when we’re touring. . . .”

    5              57.   Kutcher also expressed excitement about this product in this meeting.
    6 He noted: “oh great, I can stop tweeting now.” Kutcher expounded on how

    7 Community would allow him to target specific fans of each of his different shows

    8 and endeavors, whereas when he sends a tweet, it goes to all of his fans, even

    9 though they follow him for different reasons.

   10              58.   As stated by Swenson, “Oseary got in touch with Peltier immediately”
   11 after this meeting. As Oseary mused thereafter regarding his initial interest in

   12 Community: “After five years of trying to find someone who was working to solve

   13 these things, I went from zero to a hundred in 24 hours.”

   14              59.   At the time, Community had not publicly launched. Indeed, the name
   15 Community had not been announced. Community had signed up about 100

   16 independent artists for beta testing with its product. But it had not broken through

   17 and obtained any celebrity clients or scale for its product. This changed very

   18 quickly now that Oseary and Kutcher were involved.

   19              60.   Still in Summer 2018, Oseary and Kutcher decided to test out the
   20 product with one of Maverick’s artists. They decided to beta test it with G-Eazy, a

   21 famous rapper. On tour that summer he shared his Community phone number and

   22 he received over 50,000 responses from fans. They also beta tested the product with

   23 country music star Tim McGraw shortly thereafter.

   24              61.   At least no later than August 2018, Community began to receive
   25 significant interest from a different investment group than Oseary and Kutcher’s

   26 venture firm.

   27              62.   But Community put these discussions on hold as Oseary and Kutcher
   28 offered to make a significant commitment to Community. Peltier recognized that

        496932.2                                     11
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 12 of 87 Page ID #:396




    1 teaming up with two well connected celebrities like Kutcher and Oseary would

    2 materially increase the prospects of the Company, as its business model depended

    3 on adoption of the product by celebrities. In August 2018, Peltier began to excitedly

    4 tell investors about this opportunity with Kutcher and Oseary (but did not disclose it

    5 to Max Levine or Buffin).

    6              63.   Peltier negotiated with and agreed to terms with Sound Ventures.
    7 Under this deal, Kutcher and Oseary made significant personal investments into the

    8 Company. Oseary and Kutcher also joined the Company as advisors, taking on the

    9 title of co-founders, and agreed to help promote the product and raise money. As

   10 Kutcher once described the role of Oseary with respect to Community, Oseary

   11 “incubated” Community. In addition, Heller became the Chief Operating Officer of

   12 Community and Swenson also began working at Community, eventually taking on

   13 the title of Head of Global Partnerships. Oseary and Kutcher also obtained

   14 significant control rights over Community as part of this transaction.

   15              64.   Although the exact date these terms were agreed to and formalized is
   16 not known, it was by no later than October 13, 2018. On or about that date, Peltier

   17 shared the deal documents with Community’s investors (but not Max Levine or

   18 Buffin). Thus, Oseary, Kutcher and their team were fully integrated into

   19 Community by October 2018. For example, Heller’s LinkedIn page states he began

   20 working at Community in August 2018.

   21              65.   In this same October 2018 communication, Peltier also announced to
   22 the investors (but not Max Levine or Buffin) that he had raised more than $2 million

   23 for the Company as part of these new transactions. This investment alone

   24 significantly increased the valuation of Community.

   25              66.    And, beginning in October 2018, now with the help of Oseary and
   26 Kutcher, Community began raising another more significant investment round from

   27 celebrities and institutional investors and to do so at a valuation in excess of $100

   28 million. That round ended up raising $35 million at a valuation north of $100

        496932.2                                     12
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 13 of 87 Page ID #:397




    1 million over the next few months.

    2              67.   Peltier, Kutcher, Oseary, Heller and Swenson also began to plan an
    3 official launch of Community. The planned date for this launch was January 2019.

    4 F.           Peltier’s Communications With Plaintiffs Paint A Very Different Picture
    5              68.   On March 26, 2018, Peltier provided an investor update regarding the
    6 Company in which he said the Company was burning approximately $40,000 a

    7 month and raising a “small” investment round for runway into early 2019.

    8              69.   Thereafter, Peltier began to communicate to Max Levine and Buffin
    9 that the Company was failing and their shares were worthless. For example, on or

   10 about May 11, 2018, in discussions about the value of the shares, Buffin expressed

   11 concern about his incomplete knowledge about how the Company was doing: “Lol

   12 you guys know what the shares can be worth much better than I do hence why

   13 you’re shooting for more, I get it. I just personally feel like I’m getting dicked

   14 around and don’t appreciate it.”

   15              70.   Peltier responded by assuring his friend that this was not the case: “but
   16 for real, because the share[s] are w.e. [whatever] at this point, and we have $70k in

   17 our bank lol I’m just going off what feels meaningful.”

   18              71.   Peltier told Buffin he would make him “a good cash offer on some
   19 shares over the summer when we get some money goin too. think about, lml.”

   20              72.   On May 25, 2018, Peltier called Buffin. During this call, Peltier
   21 reiterated that the Company only had $70,000 in the bank. He again mentioned his

   22 desire to do a share buyback.

   23              73.   These and similar statements reinforced to Buffin that the value of their
   24 shares was extremely low. Peltier began making these statements in March and

   25 May 2018 to start laying the foundation for his fraud.

   26              74.   On or about June 18, 2018, Peltier called Buffin and floated the idea of
   27 the Company repurchasing all of Buffin’s and Max Levine’s outstanding shares.

   28 During this call, which lasted about 20 minutes, Peltier offered $10,000-$15,000 to

        496932.2                                      13
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 14 of 87 Page ID #:398




    1 each of Buffin and Max Levine. Peltier told Buffin that he was trying to buy back

    2 shares from other key contributors as well. Peltier conveyed to Buffin and Max

    3 Levine that he was just trying to do the “right thing” for all of the Company’s

    4 shareholders.

    5              75.   This statement about his reason for raising the issue then was a
    6 misrepresentation. Peltier was actively fundraising at this time and receiving

    7 significant investor attention from major players, like Sound Ventures. Indeed,

    8 Peltier reached out around the same time that he began negotiating with Sound

    9 Ventures, Peltier did not disclose these discussions to Buffin and Max Levine.

   10              76.   Over the next several months, as his discussions with Sound Ventures
   11 became more serious and were eventually finalized, Peltier continued to push Buffin

   12 and Max Levine to sell back their shares while not mentioning these significant

   13 developments in the Company’s prospects.

   14              77.   The parties spoke on several occasions, including via phone on
   15 August 14, 2018. Peltier floated some numbers to Max Levine and Buffin to put

   16 some pressure on them but never made a formal offer for the shares repurchase.

   17              78.   Peltier continued to paint a bleak picture of the Company and its
   18 finances in these discussions. Peltier made vague references to trying to “clean up”

   19 the Company’s capitalization table because they had a “small” investment closing

   20 soon, but never offered any further detail or information. These statements were

   21 intended to prime Max Levine and Buffin for a low-ball repurchase offer that Peltier

   22 would soon thereafter make.

   23              79.   On October 29, 2018, Peltier called Buffin to give him and Max Levine
   24 an ultimatum on the repurchase of their shares and to walk Buffin through the

   25 Company’s position. Peltier told Buffin on this phone call that there were only two

   26 options left for the Company given its poor financial condition: (1) the Company

   27 would either go bankrupt and Buffin and Max Levine would be left with nothing; or

   28 (2) Buffin and Max Levine could sell back their shares to the Company for

        496932.2                                     14
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 15 of 87 Page ID #:399




    1 approximately $20,000, which would save them all the time and legal costs

    2 associated with filing for bankruptcy, allow Community to make payroll for a few

    3 more months, and allow Max Levine and Buffin to walk away with guaranteed cash

    4 in their pockets.

    5              80.   Peltier told Buffin during this October 29, 2018 call that the
    6 Company’s shares were only worth a penny per share, or somewhere in that

    7 “range,” and thus a purchase price in the $20,000 range would be a great deal for

    8 Max Levine and Buffin. Peltier told Buffin that such a purchase price would

    9 essentially give Plaintiffs a windfall—three times the value of the Company’s

   10 shares.

   11              81.   Peltier’s ultimatum was confirmed in a phone call and multiple texts on
   12 November 1, 2018. On that day, Peltier reached out to Buffin, asking him “put any

   13 more thought into our chat?”

   14              82.   Buffin responded that he and Max Levine would “feel good” about
   15 selling their shares for $10-15k each. Peltier responded: “I’d like to get you a little

   16 more tbh. Let me see what I can do.”

   17              83.   Buffin responded “More the merrier my friend, Appreciate you lookin
   18 out” to which Peltier responded “for the boys!”

   19              84.   Peltier continued: “I’m thinking we’d be able to manage $25k ea.
   20 that’s the number I’ve been thinkin about and feel good about. wouldn’t strap us

   21 terribly and I think the investors would support that/go for it. just don’t tell anyone

   22 I’m coming over the top of your offer lol.” These statements by Peltier reinforced

   23 Buffin’s belief that his friend was working to get him a premium on his sale of the

   24 shares.

   25              85.   As part of this exchange, Buffin also sought to confirm that he was
   26 getting a premium on his shares by asking: “And is there currently a share value?

   27 You said a penny?” This was in reference to Peltier’s statement in the October 29,

   28 2018 call that the shares were worth a penny a share.

        496932.2                                      15
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 16 of 87 Page ID #:400




    1              86.   Although Peltier had just weeks before obtained in excess of $2 million
    2 in investments, Peltier stated “no set share value as we’ve never done a 409A.” This

    3 was a misrepresentation. Community had just obtained $2 million in investments at

    4 a share value well in excess of a penny a share and was also in the process of raising

    5 money, now led by Sound Ventures, at a much higher share value.

    6              87.   Buffin called Peltier, with whom he continued to have a close
    7 relationship, to get some clarity on the situation. Buffin expressed that he wanted

    8 more insight into the finances of the Company so he could make an informed

    9 decision. In this phone call, Peltier repeated the same ultimatum and told Buffin

   10 that the $20,000 he was offering to each of Max Levine and Buffin was a generous

   11 offer, would provide the Company some runway for a couple more months and

   12 would give the Company the only way to avoid bankruptcy.

   13              88.    The conversation then continued via text message during which Peltier
   14 again confirmed his ultimatum:

   15              Buffin: Is there an option to sell half and keep half?
   16

   17
                   Peltier: unfortunately, i don’t think they’d go for that. kinda all or
   18              nothing if we’re gonna try n roll forward vs clean reset. cash either
                   goes to legal or shareholders if that makes sense. latter is better for all
   19

   20
                   ...

   21              Buffin: Can you lay out options in a list form please?
   22              ...
   23              Peltier: same as we talked about the other night as options. there arnt
   24              really any. we either try n make something work or we just have to go
                   back to the drawing board
   25

   26              89.   In the same text message chain, Buffin again told Peltier that he
   27 preferred a cash and equity option and asked Peltier about the Company’s potential

   28 upsides. Peltier played coy, responding in a manner that conveyed he saw no upside

        496932.2                                        16
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 17 of 87 Page ID #:401




    1 to the Company and wished there was:

    2              Buffin: Would be great to still see some longer term upside which is
                   why I asked about cash + equity.
    3

    4              Peltier: you’re telling me lol.

    5              90.   Peltier then emphasized that this would be a good deal for them while
    6 at the same time helping out the Company financially. In particular, Peltier said,

    7 “end of the day it’s your call. it would help us out tremendously to be honest and

    8 you can at least control your outcome. it’s still a pretty massive return considering

    9 the shares started at $.00001 lol but think about it. otherwise we’ll need to recap

   10 further or take other riskier/shitty routes.”

   11              91.   Buffin responded, summarizing that this other route, as Peltier had
   12 explained previously, would be to “get stroked and move on with nothing lol.”

   13              92.   Peltier confirmed this was the only other option: “right, we just need to
   14 clean cap to get all parties to help us move forward” and suggested this transaction

   15 was essential for the Company to stay in business.

   16              93.   In the same text chain, Buffin also directly asked Peltier about the two
   17 new founders that Peltier alluded to during their phone call the day prior. Peltier

   18 refused to give Buffin that information. Even when Buffin reminded Peltier that he

   19 was a shareholder of the Company and thus entitled to this information, Peltier blew

   20 him off and completely ignored the request:

   21              Buffin: I understand and wanna make this smooth for you guys. Who
                   are the two partner/co founder types you guys are bringing on?
   22

   23
                   Peltier: aight lmk [let me know] when you can please cause we gotta
                   make moves here soon and can’t get into that unfortunately, it’s
   24              complicated but this is all part of how thatle turn out. think about it,
                   hit me tm or wkend.
   25
                   Buffin: Word just curious considering I’m a shareholder.
   26

   27              94.   Over the next several weeks in November 2018, Peltier ramped up his
   28 communications with Buffin in efforts to get Buffin and Max Levine on board with

        496932.2                                       17
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 18 of 87 Page ID #:402




    1 the repurchase of their stock. Peltier made repeated affirmations that this was the

    2 only route available that would permit the Company to survive, that the shares were

    3 worthless, and that the Company had limited prospects and was on death’s door.

    4              95.   On November 8, 2018, Buffin called Peltier to get some additional
    5 clarity on the situation and continued to express his hesitation. Peltier, again,

    6 reaffirmed that the only two options were those he previously discussed with Buffin.

    7 Based on Peltier’s statements and representations, Buffin told Peltier on this call that

    8 he and Max Levine wanted to move forward with selling back their shares for a

    9 purchase price in the range of $20,000.

   10              96.   In or about mid-November 2018, Peltier sent Buffin and Max Levine a
   11 draft Stock Repurchase Agreement. Peltier repeatedly assured them that this was

   12 the best way forward for the Company and the only way to ensure Buffin and Max

   13 Levine got any return on their investment.

   14              97.   On November 29, 2018, Peltier called Max Levine to try and seal the
   15 deal. During that call, Peltier repeated the same story he had been telling Plaintiffs

   16 for months—that the Company was on the verge of bankruptcy and that the only

   17 way it could survive was if Buffin and Max Levine would sell back their shares.

   18              98.   Buffin and Max Levine entered into a Stock Repurchase Agreement
   19 agreeing to sell back 600,000 shares in the Company for $22,002. Peltier signed the

   20 Stock Purchase Agreement on behalf of the Company. At this purchase price, the

   21 approximate price per share was $0.036. Max Levine and Buffin ultimately agreed

   22 to this purchase price and thought they were getting a fair price for their shares

   23 because Peltier told them that the Company’s share value was de minimus and they

   24 were getting a premium on their value.

   25              99.   Although the Stock Purchase Agreements state Buffin and Max Levine
   26 were informed about “a potential financing transaction with certain strategic

   27 investors, among others Salesforce,” this actually never happened. Never did Peltier

   28 mention a potential financing transaction with strategic investors or Salesforce. He

        496932.2                                    18
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 19 of 87 Page ID #:403




    1 referred only to a “small” bridge that would allow the Company to keep its doors

    2 open for another few months.

    3              100. In addition, this clause was never discussed and was slipped in by
    4 Defendants. Neither Buffin nor Max Levine read or noticed the clause before

    5 signing.

    6              101. Moreover, the statement is also inaccurate because it refers to a
    7 potential financing when, in fact, a $2 million plus financing had been consummated

    8 no later than October 13, 2018 with strategic investors, namely Guy Oseary and

    9 Ashton Kutcher. Thus, the inserted clause is itself a misstatement. And, of course,

   10 the names of the strategic investors were never disclosed even though Defendants

   11 had a fiduciary duty to disclose this information. That Defendants, when they

   12 decided to insert this clause, decided to not identify Ashton Kutcher and Guy Oseary

   13 by name, even though they had already invested in and were working at the

   14 Company, demonstrates the lack of candor exhibited by Defendants during these

   15 negotiations.

   16              102. After executing the Stock Repurchase Agreements, Max Levine and
   17 Buffin each retained 75,000 shares in the Company.

   18              103. There were numerous material events that were not disclosed to Max
   19 Levine and Buffin before they agreed to sell their shares on November 28, 2018 at a

   20 valuation for the Company of approximately $200,000:

   21                  That the Company began negotiating with Oseary and Kutcher in
   22                    Summer 2018;
   23                  That Oseary’s celebrity clients were beta testing the product in Summer
   24                    2018;
   25                  That the Company entered into written agreements with Oseary and
   26                    Kutcher by October 13, 2018;
   27                  That Oseary and Kutcher were now advisors to and co-founders of the
   28                    Company and were actively working to raise additional capital at a
        496932.2                                      19
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 20 of 87 Page ID #:404




    1                    valuation in excess of $100 million;
    2                  That the Company had raised more than $2 million in October 2018;
    3                  That Community was planning to officially “launch” in January 2019;
    4                    and
    5                  That as part of these financings, Community had performed recent
    6                    valuations of the Company and these valuations were far in excess of
    7                    any valuation disclosed to Max Levine and Buffin (who were told by
    8                    Peltier that the valuation of $200k was high and would result in a
    9                    windfall for them when they sold their shares).
   10 G.           Max Levine And Buffin Uncover Defendants’ Fraudulent Conduct, And
   11              Defendants Renege On Their Other Agreements With Plaintiffs
   12              104. On or about December 8, 2018, about a week and a half after selling
   13 back their shares to Defendants, Max Levine and Buffin played basketball with

   14 Jeremy Kim, an employee of Jake Udell, one of Community’s advisors. Kim told

   15 them that the Company was starting to grow rapidly because it was working with

   16 Maverick, including Oseary.

   17              105. This news came as a shock to Buffin and Max Levine. It was the first
   18 time that they learned that a big industry name like Oseary was involved with

   19 Community at all. Peltier never mentioned Oseary or any companies or celebrities

   20 affiliated with him during any time that the parties were negotiating the repurchase

   21 of Buffin’s and Max Levine’s shares. Peltier had been on the phone with them

   22 about a week before and was telling them how poorly the Company was doing. The

   23 Community product is premised on the involvement of celebrities having direct

   24 communications with their fans. The involvement of such an influential person as

   25 Oseary—who is in the entertainment business with a large network of talent—would

   26 have significantly altered the calculus for Buffin and Max Levine when they were

   27 negotiating the repurchase of their shares.

   28              106. Two days later, on December 10, 2018, Buffin texted Peltier and
        496932.2                                     20
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 21 of 87 Page ID #:405




    1 mentioned the Maverick news, wanting to learn the backstory. Peltier ignored that

    2 request in a responsive text.

    3              107. But Peltier immediately chastised Kim for telling Buffin and Max
    4 Levine about Maverick’s involvement. Kim texted Buffin eight minutes after

    5 Buffin’s text to Peltier, stating “yo I just got in trouble for telling u about the

    6 Maverick stuff.” He also confirmed in this same exchange that “Maverick is

    7 coming onboard.” He also said the information was not public yet so “try to stay

    8 mum about it.”

    9              108. The next month, on January 29, 2019, Kutcher tweeted out his “phone
   10 number” to the public. This number was not his personal phone number but a

   11 Community phone number. Kutcher’s tweet was a publicity stunt to stir interest in

   12 Community, and it did just that. Multiple media outlets picked up on it and began

   13 reporting about Community. This was the first time that Buffin and Max Levine

   14 learned that Kutcher was involved in the Company.

   15              109. As explained by Swenson in her interview, this tweet was a test run for
   16 the Community product, to announce it and see if the phone carriers had the

   17 bandwidth to handle the volume of texts. Kutcher sent this tweet because he was an

   18 investor in Community at this point.

   19              110. On February 7, 2019, Peltier emailed Buffin to catch up. In that same
   20 email, Peltier asked his assistant to schedule a “hang on the books” between Peltier

   21 and Buffin. This further raised Buffin’s suspicions that something large had

   22 recently happened to the Company. Peltier had never had an assistant at the

   23 Company before because the teams had always been relatively small. Peltier would

   24 not need an assistant unless the Company’s size had grown tremendously.

   25              111. On April 8, 2019, Buffin had a meeting with Jeremy Delaplane, an
   26 advisor for Community. Delaplane told Buffin Community had raised tens of

   27 millions of dollars by that point.

   28              112. On July 25, 2019, Tech Crunch, a reputable startup and technology
        496932.2                                     21
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 22 of 87 Page ID #:406




    1 news publication, published an article reporting that the Sound Ventures partners,

    2 Oseary and Kutcher, led a $35 million investment round in Community. The article

    3 stated, “The Santa Monica-based company has raised nearly $35 million in the form

    4 of two convertible notes following a recapitalization that occurred alongside its

    5 rebranding earlier this year. . . .” Additionally, the Tech Crunch article reported that

    6 the Company has been valued “at upwards of $200 million.” Although announced

    7 in July, as evidenced by the statement by Delaplane in April, the bulk of this

    8 fundraising happened well prior to July.

    9              113. These numbers and the glowing overview of the Company provided in
   10 this article stood in stark contrast to what Peltier led Buffin and Max Levine to

   11 believe was the dire financial condition of the Company and its limited prospects.

   12 They sold their shares back less than six months earlier at a valuation of the

   13 Company of $200k.

   14 H.           Allegations As To Steven Levine
   15              114. The Company’s first investment came from Max Levine’s father,
   16 Steven Levine. The total amount invested was $50,000 and it was invested over the

   17 course of several months. Steven Levine invested $8,500 in January 2014 for the

   18 Company’s pre-development stage and $24,000 in February/March 2014 for the

   19 Company’s development stage. On or about April/May 2014, Steven Levine

   20 invested $17,500 for the Company’s post-development stage.

   21              115. When the Company first approached Steven Levine seeking an
   22 investment, Peltier had not yet joined the Company. Steven Levine wanted to help

   23 his son, Max Levine, who founded the Company with Buffin, and was looking for

   24 initial capital to get the Company off the ground.

   25              116. But Steven Levine is also a well-established businessman and thus
   26 knew that investing in a start-up company in return for equity provided him with the

   27 biggest potential upside, particularly due to the risk he would be taking in investing

   28 in such an early stage company. Loans, on the other hand, do not offer the same

        496932.2                                     22
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 23 of 87 Page ID #:407




    1 potential for exponential gains if the start-up company becomes successful. Steven

    2 Levine therefore wanted equity in return for investing in the Company while

    3 simultaneously helping his son’s endeavors.

    4              117. Steven Levine discussed and agreed with both Max Levine and Buffin
    5 that Steven Levine would receive equity in return for his investment in the

    6 Company. Max Levine, Buffin and Steven Levine agreed, however, that the

    7 specific percentage of his equity stake would be determined at a later date. The

    8 Company was in dire need of cash at the time. The first large portion of Steven

    9 Levine’s investment was to be used to hire a developer to make the web-based

   10 version of the Company’s product at that time.

   11              118. When Peltier joined the Company and took over as CEO, Max Levine
   12 handed numerous responsibilities over to Peltier, including the negotiations and

   13 finalizing of the specific terms of Steven Levine’s equity interest, including Steven

   14 Levine investing even more in the Company. Steven Levine met Peltier on multiple

   15 occasions and trusted Peltier given Peltier’s relationship with his son, Max Levine,

   16 and Buffin, who Steven Levine treated like family. Steven Levine had multiple

   17 conversations with Peltier to negotiate the amount of equity he would receive for the

   18 money he provided to the Company. Peltier took the lead for Community in

   19 negotiating these terms with Steven Levine and providing Steven Levine with

   20 updates on the Company’s progress and its use of Steven Levine’s investment.

   21              119. For example, on or about March 14, 2014, Buffin, Max Levine, Steven
   22 Levine, and Peltier had a lunch meeting in New Brunswick, New Jersey. The

   23 purpose of the meeting was to discuss the prospects of the Company. The Company

   24 needed more capital from Steven Levine to continue progressing. Therefore, part of

   25 this meeting was to inform Steven Levine regarding what the Company’s upcoming

   26 expenses were and how his investments would be allocated—and to convince him to

   27 invest more funds into the Company in exchange for equity.

   28              120. And, on March 20, 2014, Peltier emailed Steven Levine giving him an
        496932.2                                   23
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 24 of 87 Page ID #:408




    1 update on “some solid alternatives to corporate entities” and giving his perspective

    2 on how the Company should be structured. Peltier provided this update to Steven

    3 Levine because he knew Steven Levine was an equity stakeholder in the Company

    4 and that part of Steven Levine’s investment was going to be used to pay for

    5 attorneys to set up the Company’s corporate structure.

    6              121. Just a few days later, on March 25, 2014, Peltier sent Steven Levine
    7 another investor update regarding “Upcoming Costs.” Specifically, Peltier provided

    8 Steven Levine with “upcoming litigative cost projections and timeline” over the

    9 next two weeks and associated expenses. Peltier informed Steven Levine that he

   10 would provide a further update once he contacted the Company’s lawyer. He

   11 concluded the email, “Let me know if you have any questions, otherwise, I’ll be in

   12 touch.” Peltier continued to provide these updates because he knew that Steven

   13 Levine was funding the Company and was an equity stakeholder.

   14              122. Peltier ultimately proposed that Steven Levine take a 2.5% equity stake
   15 in the Company in return for his investment. Steven Levine’s equity investment was

   16 documented in an April 16-17, 2014 email chain between Steven Levine and Peltier.

   17 On April 16, 2014, Peltier sent an email to Steven Levine telling him that the

   18 Company was “proposing an offer of 2.5% equity for your investment” but that “the

   19 proposed convertible note is still on the table as well.” Peltier calculated Steven

   20 Levine’s equity as follows, adding in a “risk premium (RP)”:

   21              $50,000/$3,000,000 – 1.666666% * 1.5 (RP) = ~2.5%
   22              123. That same day, Steven Levine and Peltier had a phone call during
   23 which Steven Levine told Peltier that he was accepting the equity offer rather than

   24 the convertible note proposal. Peltier followed up with an email confirming their

   25 conversation, stating: “The benefits for you are equally great and this ensures a

   26 return on you [sic] investment. Max Levine, Buffin, and I unanimously agree this is

   27 the route we would like to take.”

   28              124. Some of the $50,000 investment was not provided by Steven Levine
        496932.2                                     24
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 25 of 87 Page ID #:409




    1 until after this email and agreement on the phone call. For example, on May 22,

    2 2014, Steven Levine put $5,000 into the Company as part of this deal he had made

    3 with the Company.

    4              125. At no point did Steven Levine and Peltier ever discuss that Steven
    5 Levine’s $50,000 would be considered a loan rather than an equity investment in the

    6 Company. Steven Levine and Peltier never discussed any of the hallmarks of the

    7 loan, such as interest rates or a payment schedule.

    8              126. Steven Levine would have never given the $50,000 to the Company as
    9 a loan, and everyone involved always intended it to be an investment. Steven

   10 Levine relied on the promise of equity in deciding to invest in the Company.

   11              127. After Steven Levine and Peltier agreed on Steven Levine’s 2.5% equity
   12 interest, Peltier continued to treat Steven Levine like an equity stakeholder. For

   13 example, on May 12, 2014, Peltier emailed Steven Levine yet another investor

   14 update regarding the Company’s “May – August Expenses.” In the email, which

   15 attached a detailed spreadsheet of monthly expenses, Peltier said to Steven Levine,

   16 “Attached are the May - August expenses that would require the additional liquid

   17 we had talked about. These are the more certain expenses that that money would be

   18 allocated to as we open the round and sustain during. Let me know once you review

   19 and we can setup a date/time to conference.”

   20              128. In or around mid-summer of 2017, after Max Levine and Buffin left the
   21 Company, Steven Levine called Peltier to discuss his investment. Steven Levine

   22 wanted to know what was going to happen with the Company now that his son, Max

   23 Levine, was no longer going to be directly involved. Steven Levine spoke with

   24 Peltier and offered Community a discount in exchange for the return of his $50,000

   25 investment.

   26              129. During this call, Peltier acknowledged Steven Levine’s 2.5%
   27 investment in the Company and reassured Steven Levine that the money was best

   28 left in the Company because he was working on a new strategy that could turn the

        496932.2                                     25
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 26 of 87 Page ID #:410




    1 Company around. Steven Levine trusted Peltier and believed that Peltier would

    2 protect Steven Levine’s interests and rights because Peltier had worked closely with

    3 his son and Buffin. Steven Levine thus agreed to leave his investment in the

    4 Company.

    5              130. In or about June 2019, Peltier sent Steven Levine a text message asking
    6 Steven Levine whether the Company could repurchase his shares.

    7              131. In or around mid-late July 2019, Peltier called Steven Levine to follow
    8 up on his offer for Defendants to repurchase Steven Levine’s shares. Peltier told

    9 Steven Levine that Defendants were also buying out other early investors. Peltier

   10 offered to return Steven Levine’s investment through a “consulting agreement.”

   11              132. Steven Levine asked Peltier to give him an update on what was going
   12 on with the Company to prompt the repurchase offer. Peltier did not provide Steven

   13 Levine with any substantive information. Peltier did not mention any of the

   14 Company’s fundraising efforts—no mention of the $35 million investment, Guy

   15 Oseary, or Ashton Kutcher.

   16              133. Max Levine immediately informed Steven Levine of the Tech Crunch
   17 article. Steven Levine, too, was shocked to learn about the $35 million investment

   18 led by Sound Ventures. Steven Levine had spoken with Peltier just days before the

   19 article came out, and Peltier never mentioned a single thing about the Company

   20 obtaining a multi-million dollar investment months prior.

   21              134. Defendants intentionally kept this material information from Steven
   22 Levine, despite the fact that he was a shareholder. It soon thereafter became clear to

   23 Steven Levine that Defendants had no intention to treat him fairly or formally

   24 acknowledge his rights as a shareholder in the Company. This was confirmed as

   25 subsequently Peltier refused to acknowledge Steven Levine’s status as a

   26 shareholder.

   27              135. In addition, Steven Levine’s 2.5% equity stake in the Company has still
   28 not been formally recognized. In fact, Defendants have now reversed course and are

        496932.2                                     26
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 27 of 87 Page ID #:411




    1 denying that Steven Levine was ever an investor and a 2.5% shareholder.

    2                                  FIRST CAUSE OF ACTION
    3                                   (Breach of Fiduciary Duty)
    4                (By Buffin and Max Levine Against Peltier and Doe Defendants)
    5              136. Plaintiffs repeat and reallege each and every foregoing and subsequent
    6 allegation contained in the Complaint, and further allege as follows:

    7              137. As CEO of the Company and as a board member, Peltier owed a
    8 fiduciary duty to Buffin and Max Levine, who were shareholders of the Company.

    9 Peltier controlled the operations of the Company and had special knowledge of its

   10 finances, future plans, prospective transactions, and prospects. Peltier’s fiduciary

   11 duty to Plaintiffs required him to disclose all material facts relating to the

   12 Company’s finances, future plans, prospective transactions, prospects, and similar

   13 information, and to do so in a truthful manner, during the negotiations of

   14 Defendants’ repurchase of Plaintiffs’ Company shares.

   15              138. Peltier breached this duty.
   16              139. As CEO and as a director of the Company, Peltier was privy to special
   17 facts only within his control, and not only failed to disclose these facts to Plaintiffs,

   18 but made misrepresentations to Plaintiffs regarding the status of the Company, the

   19 value of Plaintiffs’ shares and the identities of the new high-profile investors that

   20 Peltier was bringing on board.

   21              140. Peltier Makes Misstatements About Insolvency:
   22                       a. On or about October 29, 2018, and on multiple subsequent
   23                          occasions, Peltier told Buffin over the phone that there were only
   24                          two options left for the Company given its poor financial
   25                          condition: (1) the Company would either go bankrupt and Buffin
   26                          and Max Levine would be left with nothing from their
   27                          investment in the Company; or (2) Buffin and Max Levine could
   28                          sell back their shares to the Company for approximately $20,000,
        496932.2                                      27
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 28 of 87 Page ID #:412




    1                          which would save them all the time and legal costs associated
    2                          with filing for bankruptcy, and allow Max Levine and Buffin to
    3                          walk away with guaranteed cash in their pockets.
    4                       b. On or about November 1, 2018, Buffin asked Peltier to confirm
    5                          that the only other option would be to “get stroked and move on
    6                          with nothing lol,” to which Peltier responded, “[R]ight, we just
    7                          need to clean cap to get all parties to help us move forward.”
    8                       c. On or about November 1, 2018, Peltier reiterated these two
    9                          options to Buffin and told him that “there arnt really any” other
   10                          options and that Buffin and Max Levine couldn’t sell back just
   11                          half of their shares because it was “kinda all or nothing.”
   12                       d. “kinda all or nothing if we’re gonna try n roll forward vs clean
   13                          reset, cash either goes to legal or shareholders if that makes
   14                          sense. latter is better for all.”
   15                       e. On or about November 29, 2018, Peltier called Max Levine and
   16                          repeated the same ultimatum—that the Company was on the
   17                          verge of insolvency and could not survive if Buffin and Max
   18                          Levine did not sell back their shares.
   19              141. These representations about the supposed Hobson’s choice of selling
   20 your shares for $20k or get nothing in bankruptcy were false and misleading and

   21 were stated with the requisite scienter because Peltier could not have believed they

   22 were true at the time they were made.

   23              142. There was no threat of bankruptcy at the time these statements were
   24 made. Just weeks before Peltier said these things, Community had received in

   25 excess of $2 million in investments. In addition, Oseary and Kutcher had come in

   26 as co-founders, and other members of their team, including Swenson and Heller,

   27 were employed by Community. Community was, at the time, beta testing the

   28 product with Maverick’s celebrity clients, and was preparing for a formal launch of

        496932.2                                       28
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 29 of 87 Page ID #:413




    1 the Company in January. Community, with the fundraising efforts led by Sound

    2 Ventures, was in the process of raising tens of million of more dollars and was

    3 pursuing this fundraising at a much higher valuation.

    4              143. As such, Peltier did not, and could not, believe that he was facing a
    5 choice between insolvency and buying these shares back at a company valuation of

    6 $200k at the time he made the statements. Even if he thought those were his options

    7 at one point, he knew no later than October 13, 2018, when this new fundraising

    8 round with Sound Ventures was disclosed to investors, that he no longer faced these

    9 choices. Yet the communications in question here all were made after October 13,

   10 2018.

   11              144. Peltier Misrepresented the Value of the Company’s shares:
   12                       a. On or about October 29, 2018, Peltier called Buffin and told him
   13                          that the Company shares were worth a penny and thus that his
   14                          offer was a good deal. This statement in the phone call was
   15                          summarized by Buffin in a November 1, 2018 text exchange,
   16                          when Buffin texted: “And is there currently a share value? You
   17                          said a penny?”
   18                       b. On or about November 1, 2018, Peltier texted Buffin to tell him
   19                          that selling back his shares for $22,002 would still give Plaintiffs
   20                          a “massive return considering the shares started at $.00001 lol.”
   21                       c. On or about May 11, 2018, Peltier texted Buffin that the share
   22                          value of the Company is “w.e. [whatever] at this point, and we
   23                          have $70k in our bank lol” and he continued to state that these
   24                          circumstances were the status quo throughout the negotiations.
   25              145. These statements were false and misleading, as Peltier knew at the time
   26 he made them. The statement in the October 29, 2018 phone call that the shares

   27 were worth a penny was not true, and Peltier did not believe it was true at the time

   28 he said it. He had just two weeks before closed an investment round for more than

        496932.2                                      29
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 30 of 87 Page ID #:414




    1 $2 million at a share value higher than a penny a share.

    2              146. Moreover, the post-transaction valuation of Community was well in
    3 excess of a penny a share now that Kutcher and Oseary had come in as co-founders,

    4 agreed to be the face of the Company, and were actively helping with fundraising.

    5 This had all occurred, as Peltier knew, at the time he was making these statements to

    6 Plaintiffs. Indeed, at the time these statements were made, Community, led by

    7 Oseary and Kutcher, was leading a significant investment round and requesting

    8 investments at a valuation in excess of $100 million. Peltier, as CEO and head of

    9 the board, knew these fundraising efforts were ongoing and knew of Kutcher and

   10 Oseary’s involvement.

   11              147. In addition, Peltier’s statement on November 1, 2018 that there is “No
   12 set share value as we’ve never done a 409A” was itself false and misleading. The

   13 Company did have set share values as a share value had been determined as part of

   14 the transaction entered into no later than October 13, 2018 for in excess of $2

   15 million to bring in Sound Ventures. Peltier negotiated this transaction on behalf of

   16 Community and therefore was aware of the share values used in the transaction.

   17              148. Peltier made misstatements about the Company’s Fundraising to
   18 Date. Peltier stated on or around November 1, 2018 that they had a “small”

   19 investment closing soon, which is what they would be able to use to buyout the

   20 shares of Buffin and Max Levine. Peltier referred to this as a “bridge” which would

   21 allow this supposedly struggling company to continue operating for a few more

   22 months.

   23              149. This statement was false and misleading. The investment had already
   24 closed, as it closed no later than October 13, 2018 when it was announced to

   25 investors. And the investment was not “small,” particularly in the context of the

   26 Company’s prior fundraising. The $2 million amount was approximately as much

   27 as it had ever raised at one time. An investment for millions of dollars led by

   28 institutional and celebrity investors was anything but “small.”

        496932.2                                     30
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 31 of 87 Page ID #:415




    1              150. Peltier failed to disclose these special facts relating to the
    2 Company’s financial condition and prospects during the negotiations of

    3 Defendants’ repurchase of Plaintiffs’ Company shares in order to induce

    4 Plaintiffs into selling their shares to them. Peltier breached his fiduciary duty by

    5 concealing the true financial outlook of the Company and the identity of its new

    6 high-profile investors in hopes of swindling Plaintiffs to sell their shares to him at a

    7 nominal amount so that Defendants could make a windfall. These concealments

    8 include:

    9                       a. Actively concealing from Buffin and Max Levine, despite having
   10                          a duty to disclose this information, the names of the Company’s
   11                          high-profile investors or potential investors—Hollywood talent
   12                          manager Guy Oseary and celebrity Ashton Kutcher;
   13                       b. Actively concealing from Buffin and Max Levine, despite having
   14                          a duty to disclose this information, that, in addition to already
   15                          having raised in excess of $2 million, Community was actively,
   16                          with the help of Kutcher and Oseary, working to raise tens of
   17                          millions of dollars at a valuation for the Company in excess of
   18                          $100 million;
   19                       c. Actively concealing that celebrities like G-Eazy and Tim
   20                          McGraw had beta tested the product;
   21                       d. Actively concealing that the Company was preparing for a
   22                          formal launch in January 2019, which would be led by a tweet
   23                          from Kutcher to text him; and
   24                       e. Actively concealing from Buffin and Max Levine, despite having
   25                          a duty to disclose this information, that new or anticipated
   26                          investment rounds would significantly change the financial
   27                          prospects of the Company and its share value.
   28              151. Peltier knew that the information they omitted or concealed from
        496932.2                                      31
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 32 of 87 Page ID #:416




    1 Buffin and Max Levine was material to their decision on whether to sell back their

    2 Company shares for $22,002.

    3              152. By making the misrepresentations and omissions, Peltier intended to
    4 induce Buffin and Max Levine to sell back their Company shares at a nominal price

    5 that was based on a significantly understated valuation of the Company. Peltier

    6 knew and understood that Buffin and Max Levine would act in reliance on the false

    7 representations or omissions by agreeing to sell back their shares.

    8              153. Buffin and Max Levine’s reliance on these omissions was foreseeable,
    9 reasonable, and justified. Indeed, Buffin and Max Levine repeatedly expressed

   10 hesitation to Defendants about selling back their Company shares in part because

   11 they had very little insight into the finances and financial outlook of the Company.

   12 Peltier, as the CEO and person responsible for running the day-to-day operations of

   13 the Company, was the only person that could provide Buffin and Max Levine with

   14 relevant and material information and insight into the Company finances.

   15              154. Buffin and Max Levine trusted Peltier, who was not only an officer of
   16 the Company but their former co-founder, to provide such information during the

   17 parties’ negotiation of the stock repurchase. Peltier assured Buffin and Max Levine

   18 that it was in the best interests of the Company and in the best interests of Buffin

   19 and Max Levine to sell back their shares. In fact, Peltier made statements to

   20 reassure Buffin and Max Levine that they could trust him and that he was looking

   21 out “for the boys!” Peltier took advantage of his friendship with Buffin and Max

   22 Levine by reinforcing the belief that he was working to get them a good deal.

   23              155. As a direct and proximate result of Plaintiffs’ reliance, Buffin and Max
   24 Levine each entered into a stock repurchase agreement whereby each of them sold

   25 back 600,000 Company shares for $22,002. This caused injury and pecuniary loss

   26 to Buffin and Max Levine. Buffin and Max Levine would not have entered into the

   27 Stock Repurchase Agreement had Peltier not made material omissions and

   28 concealments. Buffin and Max Levine are thus entitled to an award of

        496932.2                                     32
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 33 of 87 Page ID #:417




    1 compensatory damages believed to be in excess of $25 million.

    2                                SECOND CAUSE OF ACTION
    3                                (Fraudulent Misrepresentation)
    4                        (By Buffin and Max Levine Against Defendants)
    5              156. Plaintiffs repeat and reallege each and every foregoing and subsequent
    6 allegation contained in the Complaint, and further allege as follows:

    7              157. As CEO of the Company and as a board member, Peltier owed a
    8 fiduciary duty to Buffin and Max Levine, who were shareholders of the Company.

    9 Peltier controlled the operations of the Company and had special knowledge of its

   10 finances, future plans, prospective transactions, and prospects. Peltier’s fiduciary

   11 duty to Plaintiffs required him to disclose all material facts relating to the

   12 Company’s finances, future plans, prospective transactions, prospects, and similar

   13 information, and to do so in a truthful manner, during the negotiations of

   14 Defendants’ repurchase of Plaintiffs’ Company shares.

   15              158. Defendants misrepresented to Plaintiffs the financial state and outlook
   16 of the Company. These false representations include:

   17              159. Defendants Made Misstatements About Insolvency:
   18                       a. On or about October 29, 2018, and on multiple subsequent
   19                          occasions, Peltier told Buffin over the phone that there were only
   20                          two options left for the Company given its poor financial
   21                          condition: (1) the Company would either go bankrupt and Buffin
   22                          and Max Levine would be left with nothing from their
   23                          investment in the Company; or (2) Buffin and Max Levine could
   24                          sell back their shares to the Company for approximately $20,000,
   25                          which would save them all the time and legal costs associated
   26                          with filing for bankruptcy, and allow Max Levine and Buffin to
   27                          walk away with guaranteed cash in their pockets.
   28                       b. On or about November 1, 2018, Buffin asked Peltier to confirm
        496932.2                                     33
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 34 of 87 Page ID #:418




    1                          that the only other option would be to “get stroked and move on
    2                          with nothing lol,” to which Peltier responded, “[R]ight, we just
    3                          need to clean cap to get all parties to help us move forward.”
    4                       c. On or about November 1, 2018, Peltier reiterated these two
    5                          options to Buffin and told him that “there arnt really any” other
    6                          options and that Buffin and Max Levine couldn’t sell back just
    7                          half of their shares because it was “kinda all or nothing.”
    8                       d. “kinda all or nothing if we’re gonna try n roll forward vs clean
    9                          reset, cash either goes to legal or shareholders if that makes
   10                          sense. latter is better for all.”
   11                       e. On or about November 29, 2018, Peltier called Max Levine and
   12                          repeated the same ultimatum—that the Company was on the
   13                          verge of insolvency and could not survive if Buffin and Max
   14                          Levine did not sell back their shares.
   15              160. These representations about the supposed Hobson’s choice of selling
   16 your shares for $20k or get nothing in bankruptcy were false and misleading and

   17 were stated with the requisite scienter because Peltier could not have believed they

   18 were true at the time they were made.

   19              161. There was no threat of bankruptcy at the time these statements were
   20 made. Just weeks before Peltier said these things, Community had received in

   21 excess of $2 million in investments. In addition, Oseary and Kutcher had come in

   22 as co-founders, and other members of their team, including Swenson and Heller,

   23 were employed by Community. Community was, at the time, beta testing the

   24 product with Maverick’s celebrity clients, and was preparing for a formal launch of

   25 the Company in January. Community, with the fundraising efforts led by Sound

   26 Ventures, was in the process of raising tens of million of more dollars and was

   27 pursuing this fundraising at a much higher valuation.

   28              162. As such, Peltier did not, and could not, believe that he was facing a
        496932.2                                       34
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 35 of 87 Page ID #:419




    1 choice between insolvency and buying these shares back at a company valuation of

    2 $200k at the time he made the statements. Even if he thought those were his options

    3 at one point, he knew no later than October 13, 2018, when this new fundraising

    4 round with Sound Ventures was disclosed to investors, that he no longer faced these

    5 choices. Yet the communications in question here all were made after October 13,

    6 2018.

    7              163. Defendants misrepresented the value of the Company’s shares:
    8                       a. On or about October 29, 2018, Peltier called Buffin and told him
    9                          that the Company shares were worth a penny and thus that his
   10                          offer was a good deal. This statement in the phone call was
   11                          summarized by Buffin in a November 1, 2018 text exchange,
   12                          when Buffin texted: “And is there currently a share value? You
   13                          said a penny?”
   14                       b. On or about November 1, 2018, Peltier texted Buffin to tell him
   15                          that selling back his shares for $22,002 would still give Plaintiffs
   16                          a “massive return considering the shares started at $.00001 lol.”
   17                       c. On or about May 11, 2018, Peltier texted Buffin that the share
   18                          value of the Company is “w.e. [whatever] at this point, and we
   19                          have $70k in our bank lol” and he continued to state that these
   20                          circumstances were the status quo throughout the negotiations.
   21              164. These statements were false and misleading, as Peltier knew at the time
   22 he made them. The statement in the October 29, 2018 phone call that the shares

   23 were worth a penny was not true, and Peltier did not believe it was true at the time

   24 he said it. He had just two weeks before closed an investment round for more than

   25 $2 million at a share value higher than a penny a share.

   26              165. Moreover, the post-transaction valuation of Community was well in
   27 excess of a penny a share now that Kutcher and Oseary had come in as co-founders,

   28 agreed to be the face of the Company, and were actively helping with fundraising.

        496932.2                                      35
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 36 of 87 Page ID #:420




    1 This had all occurred, as Peltier knew, at the time he was making these statements to

    2 Plaintiffs. Indeed, at the time these statements were made, Community, led by

    3 Oseary and Kutcher, was leading a significant investment round and requesting

    4 investments at a valuation in excess of $100 million. Peltier, as CEO and head of

    5 the board, knew these fundraising efforts were ongoing and knew of Kutcher and

    6 Oseary’s involvement.

    7              166. In addition, Peltier’s statement on November 1, 2018 that there is “No
    8 set share value as we’ve never done a 409A” was itself false and misleading. The

    9 Company did have set share values as a share value had been determined as part of

   10 the transaction entered into no later than October 13, 2018 for in excess of $2

   11 million to bring in Sound Ventures. Peltier negotiated this transaction on behalf of

   12 Community and therefore was aware of the share values used in the transaction.

   13              167. Defendants made misstatements about the Company’s fundraising
   14 to date. Defendants stated on or around November 1, 2018 that they had a “small”

   15 investment closing soon, which is what they would be able to use to buyout the

   16 shares of Buffin and Max Levine. Peltier referred to this as a “bridge” which would

   17 allow this supposedly struggling company to continue operating for a few more

   18 months.

   19              168. This statement was false and misleading. The investment had already
   20 closed, as it closed no later than October 13, 2018 when it was announced to

   21 investors. And the investment was not “small,” particularly in the context of the

   22 Company’s prior fundraising. The $2 million amount was approximately as much

   23 as it had ever raised at one time. An investment for millions of dollars led by

   24 institutional and celebrity investors was anything but “small.”

   25              169. Defendants failed to disclose these special facts relating to the
   26 Company’s financial condition and prospects during the negotiations of

   27 Defendants’ repurchase of Plaintiffs’ Company shares in order to induce

   28 Plaintiffs into selling their shares. Peltier concealed the true financial outlook of

        496932.2                                     36
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 37 of 87 Page ID #:421




    1 the Company and the identity of its new high-profile investors in hopes of swindling

    2 Plaintiffs to sell their shares to him at a nominal amount so that Defendants could

    3 make a windfall. These concealments include:

    4                       a. Actively concealing from Buffin and Max Levine, despite having
    5                          a duty to disclose this information, the names of the Company’s
    6                          high-profile investors or potential investors—Hollywood talent
    7                          manager Guy Oseary and celebrity Ashton Kutcher;
    8                       b. Actively concealing from Buffin and Max Levine, despite having
    9                          a duty to disclose this information, that, in addition to already
   10                          having raised in excess of $2 million, Community was actively,
   11                          with the help of Kutcher and Oseary, working to raise tens of
   12                          millions of dollars at a valuation for the Company in excess of
   13                          $100 million;
   14                       c. Actively concealing that celebrities like G-Eazy and Tim
   15                          McGraw had beta tested the product;
   16                       d. Actively concealing that the Company was preparing for a
   17                          formal launch in January 2019, which would be led by a tweet
   18                          from Kutcher to text him; and
   19                       e. Actively concealing from Buffin and Max Levine, despite having
   20                          a duty to disclose this information, that new or anticipated
   21                          investment rounds would significantly change the financial
   22                          prospects of the Company and its share value.
   23              170. Defendants knew that the information they omitted or concealed from
   24 Buffin and Max Levine was material to their decision on whether to sell back their

   25 Company shares for $22,002.

   26              171. By making the misrepresentations and omissions, Defendants intended
   27 to induce Buffin and Max Levine to sell back their Company shares at a nominal

   28 price that was based on a significantly understated valuation of the Company.

        496932.2                                      37
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 38 of 87 Page ID #:422




    1 Defendants knew and understood that Buffin and Max Levine would act in reliance

    2 on the false representations or omissions by agreeing to sell back their shares.

    3              172. Buffin and Max Levine’s reliance on these omissions was foreseeable,
    4 reasonable, and justified. Indeed, Buffin and Max Levine repeatedly expressed

    5 hesitation to Defendants about selling back their Company shares in part because

    6 they had very little insight into the finances and financial outlook of the Company.

    7 Peltier, as the CEO and person responsible for running the day-to-day operations of

    8 the Company, was the only person that could provide Buffin and Max Levine with

    9 relevant and material information and insight into the Company finances.

   10              173. Buffin and Max Levine trusted Peltier, who was not only an officer of
   11 the Company but their former co-founder, to provide such information during the

   12 parties’ negotiation of the stock repurchase. Peltier assured Buffin and Max Levine

   13 that it was in the best interests of the Company and in the best interests of Buffin

   14 and Max Levine to sell back their shares. In fact, Peltier made statements to

   15 reassure Buffin and Max Levine that they could trust him and that he was looking

   16 out “for the boys!” Peltier took advantage of his friendship with Buffin and Max

   17 Levine by reinforcing the belief that he was working to get them a good deal.

   18              174. As a direct and proximate result of Plaintiffs’ reliance, Buffin and Max
   19 Levine each entered into a stock repurchase agreement whereby each of them sold

   20 back 600,000 Company shares for $22,002. This caused injury and pecuniary loss

   21 to Buffin and Max Levine because unbeknownst to them, Defendants had already

   22 raised, or were on the cusp of raising, a $35 million investment led by Sound

   23 Ventures, and the valuation of the Company was closer to $200 million. Buffin and

   24 Max Levine would not have entered into the Stock Repurchase Agreement had

   25 Defendants not made their material misrepresentations or omissions. Buffin and

   26 Max Levine are thus entitled to an award of compensatory damages believed to be

   27 in excess of $25 million. Alternatively, Buffin and Max Levine are entitled to

   28 rescission of each Stock Purchase Agreement as a result of Defendants’ fraudulent

        496932.2                                     38
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 39 of 87 Page ID #:423




    1 conduct.

    2              175. The conduct of Defendants was committed with the intent of depriving
    3 Buffin and Max Levine of their rights and causing injury to them. The conduct was

    4 despicable and subjected Buffin and Max Levine to unjust hardship. The conduct

    5 was malicious, fraudulent and oppressive, and was committed with a conscious

    6 disregard for Buffin’s and Max Levine’s rights. Accordingly, Buffin and Max

    7 Levine are entitled to an award of punitive or exemplary damages in an amount

    8 sufficient to punish Defendants and to make an example of them.

    9                                 THIRD CAUSE OF ACTION
   10                                   (Intentional Concealment)
   11                        (By Buffin and Max Levine Against Defendants)
   12              176. Plaintiffs repeat and reallege each and every foregoing and subsequent
   13 allegation contained in the Complaint, and further allege as follows:

   14              177. As CEO of the Company and as a board member, Peltier owed a
   15 fiduciary duty to Buffin and Max Levine, who were shareholders of the Company.

   16 Peltier controlled the operations of the Company and had special knowledge of its

   17 finances, future plans, prospective transactions, and prospects. Peltier’s fiduciary

   18 duty to Plaintiffs required him to disclose all material facts relating to the

   19 Company’s finances, future plans, prospective transactions, prospects, and similar

   20 information, and to do so in a truthful manner, during the negotiations of

   21 Defendants’ repurchase of Plaintiffs’ Company shares.

   22              178. Defendants concealed special facts relating to the Company’s
   23 financial condition and prospects during the negotiations of Defendants’

   24 repurchase of Plaintiffs’ Company shares in order to induce Plaintiffs into

   25 selling their shares. Peltier concealed the true financial outlook of the Company

   26 and the identity of its new high-profile investors in hopes of swindling Plaintiffs to

   27 sell their shares to him at a nominal amount so that Defendants could make a

   28 windfall. These concealments include:

        496932.2                                     39
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 40 of 87 Page ID #:424




    1                       a. Actively concealing from Buffin and Max Levine, despite having
    2                          a duty to disclose this information, the names of the Company’s
    3                          new high-profile investors and co-founders—Hollywood talent
    4                          manager Guy Oseary and celebrity Ashton Kutcher, even though
    5                          they had invested and come into the Company no later than
    6                          October 13, 2018 and their team of employees as well, like
    7                          Swenson, was also working already at the Company;
    8                       b. Actively concealing from Buffin and Max Levine, despite having
    9                          a duty to disclose this information, that, in addition to already
   10                          having raised in excess of $2 million, Community was actively,
   11                          with the help of Kutcher and Oseary, working to raise tens of
   12                          millions of dollars at a valuation for the Company in excess of
   13                          $100 million;
   14                       c. Actively concealing that celebrities like G-Eazy and Tim
   15                          McGraw had beta tested the product;
   16                       d. Actively concealing that the Company was preparing for a
   17                          formal launch in January 2019, which would be led by a tweet
   18                          from Kutcher to text him; and
   19                       e. Actively concealing from Buffin and Max Levine, despite having
   20                          a duty to disclose this information, that new or anticipated
   21                          investment rounds would significantly change the financial
   22                          prospects of the Company and its share value.
   23              179. Defendants knew that the information they omitted or concealed from
   24 Buffin and Max Levine was material to their decision on whether to sell back their

   25 Company shares for $22,002.

   26              180. By concealing these special facts and making these misrepresentations
   27 and omissions, Defendants intended to induce Buffin and Max Levine to sell back

   28 their Company shares at a nominal price that was based on a significantly

        496932.2                                      40
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 41 of 87 Page ID #:425




    1 understated valuation of the Company. Defendants knew and understood that

    2 Buffin and Max Levine would act in reliance on the false representations or

    3 omissions by agreeing to sell back their shares.

    4              181. Buffin and Max Levine’s reliance on these omissions was foreseeable,
    5 reasonable, and justified. Indeed, Buffin and Max Levine repeatedly expressed

    6 hesitation to Defendants about selling back their Company shares in part because

    7 they had very little insight into the finances and financial outlook of the Company.

    8 Peltier, as the CEO and person responsible for running the day-to-day operations of

    9 the Company, was the only person that could provide Buffin and Max Levine with

   10 relevant and material information and insight into the Company finances.

   11              182. Buffin and Max Levine trusted Peltier, who was not only an officer of
   12 the Company but their former co-founder, to provide such information during the

   13 parties’ negotiation of the stock repurchase. Peltier assured Buffin and Max Levine

   14 that it was in the best interests of the Company and in the best interests of Buffin

   15 and Max Levine to sell back their shares. In fact, Peltier made statements to

   16 reassure Buffin and Max Levine that they could trust him and that he was looking

   17 out “for the boys!” Peltier took advantage of his friendship with Buffin and Max

   18 Levine by reinforcing the belief that he was working to get them a good deal.

   19              183. As a direct and proximate result of Plaintiffs’ reliance, Buffin and Max
   20 Levine each entered into a stock repurchase agreement whereby each of them sold

   21 back 600,000 Company shares for $22,002. Buffin and Max Levine would not have

   22 entered into the Stock Repurchase Agreement had Defendants not concealed crucial

   23 facts from Plaintiffs and made their material misrepresentations or omissions.

   24 Buffin and Max Levine are thus entitled to an award of compensatory damages

   25 believed to be in excess of $25 million. Alternatively, Buffin and Max Levine are

   26 entitled to rescission of each Stock Purchase Agreement as a result of Defendants’

   27 fraudulent conduct.

   28              184. The conduct of Defendants was committed with the intent of depriving
        496932.2                                     41
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 42 of 87 Page ID #:426




    1 Buffin and Max Levine of their rights and causing injury to them. The conduct was

    2 despicable and subjected Buffin and Max Levine to unjust hardship. The conduct

    3 was malicious, fraudulent and oppressive, and was committed with a conscious

    4 disregard for Buffin’s and Max Levine’s rights. Accordingly, Buffin and Max

    5 Levine are entitled to an award of punitive or exemplary damages in an amount

    6 sufficient to punish Defendants and to make an example of them.

    7                                FOURTH CAUSE OF ACTION
    8     (Violation of § 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
    9                       Promulgated Thereunder, 17 C.F.R. § 240.10b-5)
   10                        (By Buffin and Max Levine Against Defendants)
   11              185. Plaintiffs repeat and reallege each and every foregoing and subsequent
   12 allegation contained in the Complaint, and further allege as follows:

   13              186. As CEO of the Company and as a board member, Peltier owed a
   14 fiduciary duty to Buffin and Max Levine, who were shareholders of the Company.

   15 Peltier controlled the operations of the Company and had special knowledge of its

   16 finances, future plans, prospective transactions, and prospects. Peltier’s fiduciary

   17 duty to Plaintiffs required him to disclose all material facts relating to the

   18 Company’s finances, future plans, prospective transactions, prospects, and similar

   19 information, and to do so in a truthful manner, during the negotiations of

   20 Defendants’ repurchase of Plaintiffs’ Company shares.

   21              187. Defendants, directly or indirectly, by the use of means or
   22 instrumentalities of interstate commerce, including but not limited to the use of

   23 phones for calls and texting, e-mail, and the internet, engaged in a course of conduct

   24 that violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

   25 thereunder by (a) employing a device, scheme, or artifice to defraud Plaintiffs;

   26 (b) making an untrue statement of material fact or omitting to state a material fact

   27 necessary in order to make the statements made, in light of the circumstances under

   28 which they were made, not misleading; or (c) engaging in an act, practice, or course

        496932.2                                     42
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 43 of 87 Page ID #:427




    1 of business which operated or would operate as a fraud or deceit upon Plaintiffs, in

    2 connection with the repurchase of Plaintiffs’ Company shares.

    3              188. Defendants’ false representations include:
    4              189. Defendants Made Misstatements About Insolvency:
    5                       a. On or about October 29, 2018, and on multiple subsequent
    6                          occasions, Peltier told Buffin over the phone that there were only
    7                          two options left for the Company given its poor financial
    8                          condition: (1) the Company would either go bankrupt and Buffin
    9                          and Max Levine would be left with nothing from their
   10                          investment in the Company; or (2) Buffin and Max Levine could
   11                          sell back their shares to the Company for approximately $20,000,
   12                          which would save them all the time and legal costs associated
   13                          with filing for bankruptcy, and allow Max Levine and Buffin to
   14                          walk away with guaranteed cash in their pockets.
   15                       b. On or about November 1, 2018, Buffin asked Peltier to confirm
   16                          that the only other option would be to “get stroked and move on
   17                          with nothing lol,” to which Peltier responded, “[R]ight, we just
   18                          need to clean cap to get all parties to help us move forward.”
   19                       c. On or about November 1, 2018, Peltier reiterated these two
   20                          options to Buffin and told him that “there arnt really any” other
   21                          options and that Buffin and Max Levine couldn’t sell back just
   22                          half of their shares because it was “kinda all or nothing.”
   23                       d. “kinda all or nothing if we’re gonna try n roll forward vs clean
   24                          reset, cash either goes to legal or shareholders if that makes
   25                          sense. latter is better for all.”
   26                       e. On or about November 29, 2018, Peltier called Max Levine and
   27                          repeated the same ultimatum—that the Company was on the
   28                          verge of insolvency and could not survive if Buffin and Max
        496932.2                                       43
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 44 of 87 Page ID #:428




    1                          Levine did not sell back their shares.
    2              190. These representations about the supposed Hobson’s choice of selling
    3 your shares for $20k or get nothing in bankruptcy were false and misleading and

    4 were stated with the requisite scienter because Peltier could not have believed they

    5 were true at the time they were made.

    6              191. There was no threat of bankruptcy at the time these statements were
    7 made. Just weeks before Peltier said these things, Community had received in

    8 excess of $2 million in investments. In addition, Oseary and Kutcher had come in

    9 as co-founders, and other members of their team, including Swenson and Heller,

   10 were employed by Community. Community was, at the time, beta testing the

   11 product with Maverick’s celebrity clients, and was preparing for a formal launch of

   12 the Company in January. Community, with the fundraising efforts led by Sound

   13 Ventures, was in the process of raising tens of million of more dollars and was

   14 pursuing this fundraising at a much higher valuation.

   15              192. As such, Peltier did not, and could not, believe that he was facing a
   16 choice between insolvency and buying these shares back at a company valuation of

   17 $200k at the time he made the statements. Even if he thought those were his options

   18 at one point, he knew no later than October 13, 2018, when this new fundraising

   19 round with Sound Ventures and agreement for Oseary and Kutcher to work at the

   20 Company was disclosed to investors and the deal, that he no longer faced these

   21 choices. Yet the communications in question here all were made after October 13,

   22 2018.

   23              193. Defendants misrepresented the value of the Company’s shares:
   24                       a. On or about October 29, 2018, Peltier called Buffin and told him
   25                          that the Company shares were worth a penny and thus that his
   26                          offer was a good deal. This statement in the phone call was
   27                          summarized by Buffin in a November 1, 2018 text exchange,
   28                          when Buffin texted: “And is there currently a share value? You
        496932.2                                      44
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 45 of 87 Page ID #:429




    1                          said a penny?”
    2                       b. On or about November 1, 2018, Peltier texted Buffin to tell him
    3                          that selling back his shares for $22,002 would still give Plaintiffs
    4                          a “massive return considering the shares started at $.00001 lol.”
    5                       c. On or about May 11, 2018, Peltier texted Buffin that the share
    6                          value of the Company is “w.e. [whatever] at this point, and we
    7                          have $70k in our bank lol” and he continued to state that these
    8                          circumstances were the status quo throughout the negotiations.
    9              194. These statements were false and misleading, as Peltier knew at the time
   10 he made them. The statement in the October 29, 2018 phone call that the shares

   11 were worth a penny was not true, and Peltier did not believe it was true at the time

   12 he said it. He had just two weeks before closed an investment round for more than

   13 $2 million at a share value higher than a penny a share.

   14              195. Moreover, the post-transaction valuation of Community was well in
   15 excess of a penny a share now that the Company had brought in more than $2

   16 million, Kutcher and Oseary had come in as co-founders, agreed to be the face of

   17 the Company, and were actively helping with fundraising. This had all occurred, as

   18 Peltier knew, at the time he was making these statements to Plaintiffs. Indeed, at the

   19 time these statements were made, Community, led by Oseary and Kutcher, was

   20 leading a significant investment round and requesting investments at a valuation in

   21 excess of $100 million. Peltier, as CEO and head of the board, knew these

   22 fundraising efforts were ongoing and knew of Kutcher and Oseary’s involvement

   23 and therefore could not have believed the statements he made about share value to

   24 Buffin and Max Levine.

   25              196. In addition, Peltier’s statement on November 1, 2018 that there is “No
   26 set share value as we’ve never done a 409A” was itself false and misleading. The

   27 Company did have set share values as a share value had been determined as part of

   28 the transaction entered into no later than October 13, 2018 for in excess of $2

        496932.2                                      45
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 46 of 87 Page ID #:430




    1 million to bring in Sound Ventures. Peltier negotiated this transaction on behalf of

    2 Community and therefore was aware of the share values used in the transaction.

    3              197. Defendants made misstatements about the Company’s fundraising
    4 to date. Defendants stated on or around November 1, 2018 that they had a “small”

    5 investment closing soon, which is what they would be able to use to buyout the

    6 shares of Buffin and Max Levine. Peltier referred to this as a “bridge” which would

    7 allow this supposedly struggling company to continue operating for a few more

    8 months.

    9              198. This statement was false and misleading. The investment had already
   10 closed, as it closed no later than October 13, 2018 when it was announced to

   11 investors. And the investment was not “small,” particularly in the context of the

   12 Company’s prior fundraising. The $2 million amount was approximately as much

   13 as it had ever raised at one time. An investment for millions of dollars led by

   14 institutional and celebrity investors was anything but “small.”

   15              199. Defendants failed to disclose these special facts relating to the
   16 Company’s financial condition and prospects during the negotiations of

   17 Defendants’ repurchase of Plaintiffs’ Company shares in order to induce

   18 Plaintiffs into selling their shares to them. Peltier concealed the true financial

   19 outlook of the Company and the identity of its new high-profile investors in hopes

   20 of swindling Plaintiffs to sell their shares to him at a nominal amount so that

   21 Defendants could make a windfall. These concealments include:

   22                       a. Actively concealing from Buffin and Max Levine, despite having
   23                          a duty to disclose this information, the names of the Company’s
   24                          high-profile investors or potential investors—Hollywood talent
   25                          manager Guy Oseary and celebrity Ashton Kutcher;
   26                       b. Actively concealing from Buffin and Max Levine, despite having
   27                          a duty to disclose this information, that, in addition to already
   28                          having raised in excess of $2 million, Community was actively,
        496932.2                                      46
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 47 of 87 Page ID #:431




    1                          with the help of Kutcher and Oseary, working to raise tens of
    2                          millions of dollars at a valuation for the Company in excess of
    3                          $100 million;
    4                       c. Actively concealing that celebrities like G-Eazy and Tim
    5                          McGraw had beta tested the product;
    6                       d. Actively concealing that the Company was preparing for a
    7                          formal launch in January 2019, which would be led by a tweet
    8                          from Kutcher to text him; and
    9                       e. Actively concealing from Buffin and Max Levine, despite having
   10                          a duty to disclose this information, that new or anticipated
   11                          investment rounds would significantly change the financial
   12                          prospects of the Company and its share value.
   13              200. Defendants knew that the information they omitted or concealed from
   14 Buffin and Max Levine was material to their decision on whether to sell back their

   15 Company shares for $22,002.

   16              201. By making the misrepresentations and omissions, Defendants intended
   17 to induce Buffin and Max Levine to sell back their Company shares at a nominal

   18 price that was based on a significantly understated valuation of the Company.

   19 Defendants knew and understood that Buffin and Max Levine would act in reliance

   20 on the false representations or omissions by agreeing to sell back their shares.

   21              202. Buffin and Max Levine’s reliance on these omissions was foreseeable,
   22 reasonable, and justified. Indeed, Buffin and Max Levine repeatedly expressed

   23 hesitation to Defendants about selling back their Company shares in part because

   24 they had very little insight into the finances and financial outlook of the Company.

   25 Peltier, as the CEO and person responsible for running the day-to-day operations of

   26 the Company, was the only person that could provide Buffin and Max Levine with

   27 relevant and material information and insight into the Company finances.

   28              203. Buffin and Max Levine trusted Peltier, who was not only an officer of
        496932.2                                     47
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 48 of 87 Page ID #:432




    1 the Company but their former co-founder, to provide such information during the

    2 parties’ negotiation of the stock repurchase. Peltier assured Buffin and Max Levine

    3 that it was in the best interests of the Company and in the best interests of Buffin

    4 and Max Levine to sell back their shares. In fact, Peltier made statements to

    5 reassure Buffin and Max Levine that they could trust him and that he was looking

    6 out “for the boys!” Peltier took advantage of his friendship with Buffin and Max

    7 Levine by reinforcing the belief that he was working to get them a good deal.

    8              204. As a direct and proximate result of Plaintiffs’ reliance, Buffin and Max
    9 Levine each entered into a stock repurchase agreement whereby each of them sold

   10 back 600,000 Company shares for $22,002. This caused injury and pecuniary loss

   11 to Buffin and Max Levine. Buffin and Max Levine would not have entered into the

   12 Stock Repurchase Agreement had Defendants not made their material omissions and

   13 concealments. Buffin and Max Levine are thus entitled to an award of

   14 compensatory damages believed to be in excess of $25 million.

   15                                  FIFTH CAUSE OF ACTION
   16                  (Violation of § 20(a) of the Exchange Act, 15 U.S.C. § 78(t))
   17                (By Buffin and Max Levine Against Peltier and Doe Defendants)
   18              205. Plaintiffs repeat and reallege each and every foregoing and subsequent
   19 allegation contained in the Complaint, and further allege as follows:

   20              206. Peltier is, and was at all relevant times, the CEO and a board member
   21 of the Company, and thus a controlling person of the Company within the meaning

   22 of Section 20(a) of the Exchange Act. By virtue of his executive position, Peltier

   23 had the power to influence and control and did influence and control, directly or

   24 indirectly, the decision-making of the Company, including the dissemination of

   25 information and statements made to Buffin and Max Levine in connection with

   26 Defendants’ repurchase of Plaintiffs’ Company shares.

   27              207. In particular, Peltier had direct involvement in the day-to-day
   28 operations of the Company, including its fundraising efforts. Thus, Peltier had the

        496932.2                                      48
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 49 of 87 Page ID #:433




    1 power to and indeed did exert control or influence over the negotiations of and

    2 execution of Buffin’s and Max Levine’s Stock Repurchase Agreements. In fact,

    3 Peltier was the sole signatory on behalf of the Company on the Stock Repurchase

    4 Agreements.

    5              208. As set forth above, Defendants violated Section 10(b) of the Exchange
    6 Act and Rule 10b-5 by their acts and omissions alleged herein. By virtue of his

    7 position as a controlling person of the Company, Peltier is jointly and severally

    8 liable pursuant to Section 20(a) of the Exchange Act.

    9              209. As a direct and proximate result of Peltier’s wrongful conduct, Buffin
   10 and Max Levine each entered into a stock repurchase agreement whereby each of

   11 them sold back 600,000 Company shares for $22,002. This caused injury and

   12 pecuniary loss to Buffin and Max Levine. Buffin and Max Levine would not have

   13 entered into the Stock Repurchase Agreement had Defendants not made their

   14 material omissions and concealments. Buffin and Max Levine are thus entitled to an

   15 award of compensatory damages believed to be in excess of $25 million.

   16                                 SIXTH CAUSE OF ACTION
   17    (Securities Fraud, Violation of California Corp. Code §§ 25401, 25501, 25504)
   18                        (By Buffin and Max Levine Against Defendants)
   19              210. Plaintiffs repeat and reallege each and every foregoing and subsequent
   20 allegation contained in the Complaint, and further allege as follows:

   21              211. The California Corporate Securities Laws of 1968, California
   22 Corporations Code section 25401 (“Section 25401”), states that “[i]t is unlawful for

   23 any person to offer or sell a security in this state, or to buy or offer to buy a security

   24 in this state, by means of any written or oral communication that includes an untrue

   25 statement of a material fact or omits to state a material fact necessary to make the

   26 statements made, in the light of the circumstances under which the statements were

   27 made, not misleading.”

   28              212. Section 25501 of the Corporations Code imposes civil liability for any
        496932.2                                     49
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 50 of 87 Page ID #:434




    1 person who violates Section 25401. Section 25501 states, in part, “Any person who

    2 violates Section 25401 shall be liable to the person who purchases a security from

    3 him or sells a security to him, who may sue either for rescission or for damages (if

    4 the plaintiff or the defendant, as the case may be, no longer owns the security),

    5 unless the defendant proves that the plaintiff knew the facts concerning the untruth

    6 or omission or that the defendant exercised reasonable care and did not know (or if

    7 he had exercised reasonable care would not have known) of the untruth or

    8 omission.”

    9              213. Section 25504 extends the civil liability under Section 25501 to “every
   10 principal executive officer or director of a corporation so liable” and “every

   11 employee of a person so liable who materially aids in the act or transaction

   12 constituting the violation” (among others) who are thus jointly and severally liable

   13 “unless the other person who is so liable had no knowledge of or reasonable grounds

   14 to believe in the existence of the facts by reason of which the liability is alleged to

   15 exist.”

   16              214. As CEO of the Company and as a board member, Peltier owed a
   17 fiduciary duty to Buffin and Max Levine, who were shareholders of the Company.

   18 Peltier controlled the operations of the Company and had special knowledge of its

   19 finances, future plans, prospective transactions, and prospects. Peltier’s fiduciary

   20 duty to Plaintiffs required him to disclose all material facts relating to the

   21 Company’s finances, future plans, prospective transactions, prospects, and similar

   22 information, and to do so in a truthful manner, during the negotiations of

   23 Defendants’ repurchase of Plaintiffs’ Company shares.

   24              215. Defendants false representations include:
   25              216. Defendants Made Misstatements About Insolvency:
   26                       a. On or about October 29, 2018, and on multiple subsequent
   27                          occasions, Peltier told Buffin over the phone that there were only
   28                          two options left for the Company given its poor financial
        496932.2                                     50
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 51 of 87 Page ID #:435




    1                          condition: (1) the Company would either go bankrupt and Buffin
    2                          and Max Levine would be left with nothing from their
    3                          investment in the Company; or (2) Buffin and Max Levine could
    4                          sell back their shares to the Company for approximately $20,000,
    5                          which would save them all the time and legal costs associated
    6                          with filing for bankruptcy, and allow Max Levine and Buffin to
    7                          walk away with guaranteed cash in their pockets.
    8                       b. On or about November 1, 2018, Buffin asked Peltier to confirm
    9                          that the only other option would be to “get stroked and move on
   10                          with nothing lol,” to which Peltier responded, “[R]ight, we just
   11                          need to clean cap to get all parties to help us move forward.”
   12                       c. On or about November 1, 2018, Peltier reiterated these two
   13                          options to Buffin and told him that “there arnt really any” other
   14                          options and that Buffin and Max Levine couldn’t sell back just
   15                          half of their shares because it was “kinda all or nothing.”
   16                       d. “kinda all or nothing if we’re gonna try n roll forward vs clean
   17                          reset, cash either goes to legal or shareholders if that makes
   18                          sense. latter is better for all.”
   19                       e. On or about November 29, 2018, Peltier called Max Levine and
   20                          repeated the same ultimatum—that the Company was on the
   21                          verge of insolvency and could not survive if Buffin and Max
   22                          Levine did not sell back their shares.
   23              217. These representations about the supposed Hobson’s choice of selling
   24 your shares for $20k or get nothing in bankruptcy were false and misleading and

   25 were stated with the requisite scienter because Peltier could not have believed they

   26 were true at the time they were made.

   27              218. There was no threat of bankruptcy at the time these statements were
   28 made. Just weeks before Peltier said these things, Community had received in

        496932.2                                       51
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 52 of 87 Page ID #:436




    1 excess of $2 million in investments. In addition, Oseary and Kutcher had come in

    2 as co-founders, and other members of their team, including Swenson and Heller,

    3 were employed by Community. Community was, at the time, beta testing the

    4 product with Maverick’s celebrity clients, and was preparing for a formal launch of

    5 the Company in January. Community, with the fundraising efforts led by Sound

    6 Ventures, was in the process of raising tens of million of more dollars and was

    7 pursuing this fundraising at a much higher valuation.

    8              219. As such, Peltier did not, and could not, believe that he was facing a
    9 choice between insolvency and buying these shares back at a company valuation of

   10 $200k at the time he made the statements. Even if he thought those were his options

   11 at one point, he knew no later than October 13, 2018, when this new fundraising

   12 round with Sound Ventures was disclosed to investors, that he no longer faced these

   13 choices. Yet the communications in question here all were made after October 13,

   14 2018.

   15              220. Defendants misrepresented the value of the Company’s shares:
   16                       a. On or about October 29, 2018, Peltier called Buffin and told him
   17                          that the Company shares were worth a penny and thus that his
   18                          offer was a good deal. This statement in the phone call was
   19                          summarized by Buffin in a November 1, 2018 text exchange,
   20                          when Buffin texted: “And is there currently a share value? You
   21                          said a penny?”
   22                       b. On or about November 1, 2018, Peltier texted Buffin to tell him
   23                          that selling back his shares for $22,002 would still give Plaintiffs
   24                          a “massive return considering the shares started at $.00001 lol.”
   25                       c. On or about May 11, 2018, Peltier texted Buffin that the share
   26                          value of the Company is “w.e. [whatever] at this point, and we
   27                          have $70k in our bank lol” and he continued to state that these
   28                          circumstances were the status quo throughout the negotiations.
        496932.2                                      52
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 53 of 87 Page ID #:437




    1              221. These statements were false and misleading, as Peltier knew at the time
    2 he made them. The statement in the October 29, 2018 phone call that the shares

    3 were worth a penny was not true, and Peltier did not believe it was true at the time

    4 he said it. He had just two weeks before closed an investment round for more than

    5 $2 million at a share value higher than a penny a share.

    6              222. Moreover, the post-transaction valuation of Community was well in
    7 excess of a penny a share now that Kutcher and Oseary had come in as co-founders,

    8 agreed to be the face of the Company, and were actively helping with fundraising.

    9 This had all occurred, as Peltier knew, at the time he was making these statements to

   10 Plaintiffs. Indeed, at the time these statements were made, Community, led by

   11 Oseary and Kutcher, was leading a significant investment round and requesting

   12 investments at a valuation in excess of $100 million. Peltier, as CEO and head of

   13 the board, knew these fundraising efforts were ongoing and knew of Kutcher and

   14 Oseary’s involvement.

   15              223. In addition, Peltier’s statement on November 1, 2018 that there is “No
   16 set share value as we’ve never done a 409A” was itself false and misleading. The

   17 Company did have set share values as a share value had been determined as part of

   18 the transaction entered into no later than October 13, 2018 for in excess of $2

   19 million to bring in Sound Ventures. Peltier negotiated this transaction on behalf of

   20 Community and therefore was aware of the share values used in the transaction.

   21              224. Defendants made misstatements about the Company’s fundraising
   22 to date. Defendants stated on or around November 1, 2018 that they had a “small”

   23 investment closing soon, which is what they would be able to use to buyout the

   24 shares of Buffin and Max Levine. Peltier referred to this as a “bridge” which would

   25 allow this supposedly struggling company to continue operating for a few more

   26 months.

   27              225. This statement was false and misleading. The investment had already
   28 closed, as it closed no later than October 13, 2018 when it was announced to

        496932.2                                     53
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 54 of 87 Page ID #:438




    1 investors. And the investment was not “small,” particularly in the context of the

    2 Company’s prior fundraising. The $2 million amount was approximately as much

    3 as it had ever raised at one time. An investment for millions of dollars led by

    4 institutional and celebrity investors was anything but “small.”

    5              226. Defendants failed to disclose these special facts relating to the
    6 Company’s financial condition and prospects during the negotiations of

    7 Defendants’ repurchase of Plaintiffs’ Company shares in order to induce

    8 Plaintiffs into selling their shares. Peltier concealed the true financial outlook of

    9 the Company and the identity of its new high-profile investors in hopes of swindling

   10 Plaintiffs to sell their shares to him at a nominal amount so that Defendants could

   11 make a windfall. These concealments include:

   12                       a. Actively concealing from Buffin and Max Levine, despite having
   13                          a duty to disclose this information, the names of the Company’s
   14                          high-profile investors or potential investors—Hollywood talent
   15                          manager Guy Oseary and celebrity Ashton Kutcher;
   16                       b. Actively concealing from Buffin and Max Levine, despite having
   17                          a duty to disclose this information, that, in addition to already
   18                          having raised in excess of $2 million, Community was actively,
   19                          with the help of Kutcher and Oseary, working to raise tens of
   20                          millions of dollars at a valuation for the Company in excess of
   21                          $100 million;
   22                       c. Actively concealing that celebrities like G-Eazy and Tim
   23                          McGraw had beta tested the product;
   24                       d. Actively concealing that the Company was preparing for a
   25                          formal launch in January 2019, which would be led by a tweet
   26                          from Kutcher to text him; and
   27                       e. Actively concealing from Buffin and Max Levine, despite having
   28                          a duty to disclose this information, that new or anticipated
        496932.2                                      54
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 55 of 87 Page ID #:439




    1                          investment rounds would significantly change the financial
    2                          prospects of the Company and its share value.
    3              227. Defendants knew that the information they omitted or concealed from
    4 Buffin and Max Levine was material to their decision on whether to sell back their

    5 Company shares for $22,002.

    6              228. By making the misrepresentations and omissions, Defendants intended
    7 to induce Buffin and Max Levine to sell back their Company shares at a nominal

    8 price that was based on a significantly understated valuation of the Company.

    9 Defendants knew and understood that Buffin and Max Levine would act in reliance

   10 on the false representations or omissions by agreeing to sell back their shares.

   11              229. Buffin and Max Levine’s reliance on these omissions was foreseeable,
   12 reasonable, and justified. Indeed, Buffin and Max Levine repeatedly expressed

   13 hesitation to Defendants about selling back their Company shares in part because

   14 they had very little insight into the finances and financial outlook of the Company.

   15 Peltier, as the CEO and person responsible for running the day-to-day operations of

   16 the Company, was the only person that could provide Buffin and Max Levine with

   17 relevant and material information and insight into the Company finances.

   18              230. Buffin and Max Levine trusted Peltier, who was not only an officer of
   19 the Company but their former co-founder, to provide such information during the

   20 parties’ negotiation of the stock repurchase. Peltier assured Buffin and Max Levine

   21 that it was in the best interests of the Company and in the best interests of Buffin

   22 and Max Levine to sell back their shares. In fact, Peltier made statements to

   23 reassure Buffin and Max Levine that they could trust him and that he was looking

   24 out “for the boys!” Peltier took advantage of his friendship with Buffin and Max

   25 Levine by reinforcing the belief that he was working to get them a good deal.

   26              231. As a direct and proximate result of Plaintiffs’ reliance, Buffin and Max
   27 Levine each entered into a stock repurchase agreement whereby each of them sold

   28 back 600,000 Company shares for $22,002. This caused injury and pecuniary loss

        496932.2                                     55
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 56 of 87 Page ID #:440




    1 to Buffin and Max Levine because unbeknownst to them, Defendants had already

    2 raised, or were on the cusp of raising, a $35 million investment led by Sound

    3 Ventures, and the valuation of the Company was closer to $200 million. Buffin and

    4 Max Levine would not have entered into the Stock Repurchase Agreement had

    5 Defendants not made their material misrepresentations or omissions. Buffin and

    6 Max Levine are thus entitled to an award of compensatory damages believed to be

    7 in excess of $25 million. Alternatively, Buffin and Max Levine are entitled to

    8 rescission of each Stock Purchase Agreement as a result of Defendants’ fraudulent

    9 conduct.

   10                               SEVENTH CAUSE OF ACTION
   11                                 (Negligent Misrepresentation)
   12                        (By Buffin and Max Levine Against Defendants)
   13              232. Plaintiffs repeat and reallege each and every foregoing and subsequent
   14 allegation contained in the Complaint, and further allege as follows:

   15              233. As CEO of the Company and as a board member, Peltier owed a
   16 fiduciary duty to Buffin and Max Levine, who were shareholders of the Company.

   17 Peltier controlled the operations of the Company and had special knowledge of its

   18 finances, future plans, prospective transactions, and prospects. Peltier’s fiduciary

   19 duty to Plaintiffs required him to disclose all material facts relating to the

   20 Company’s finances, future plans, prospective transactions, prospects, and similar

   21 information, and to do so in a truthful manner, during the negotiations of

   22 Defendants’ repurchase of Plaintiffs’ Company shares.

   23              234. As alleged herein, and in the alternative to Defendants fraudulently
   24 making various false or misleading representations of material facts, Defendants

   25 negligently misrepresented to Plaintiffs the financial state and outlook of the

   26 Company, and made representations that the Company was in a dire state and on the

   27 brink of insolvency. Defendants made many of these representations to Buffin

   28 knowing that Buffin would convey the message to Max Levine, which Buffin did.

        496932.2                                     56
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 57 of 87 Page ID #:441




    1 These false representations include:

    2              235. Defendants Made Misstatements About Insolvency:
    3                       a. On or about October 29, 2018, and on multiple subsequent
    4                          occasions, Peltier told Buffin over the phone that there were only
    5                          two options left for the Company given its poor financial
    6                          condition: (1) the Company would either go bankrupt and Buffin
    7                          and Max Levine would be left with nothing from their
    8                          investment in the Company; or (2) Buffin and Max Levine could
    9                          sell back their shares to the Company for approximately $20,000,
   10                          which would save them all the time and legal costs associated
   11                          with filing for bankruptcy, and allow Max Levine and Buffin to
   12                          walk away with guaranteed cash in their pockets.
   13                       b. On or about November 1, 2018, Buffin asked Peltier to confirm
   14                          that the only other option would be to “get stroked and move on
   15                          with nothing lol,” to which Peltier responded, “[R]ight, we just
   16                          need to clean cap to get all parties to help us move forward.”
   17                       c. On or about November 1, 2018, Peltier reiterated these two
   18                          options to Buffin and told him that “there arnt really any” other
   19                          options and that Buffin and Max Levine couldn’t sell back just
   20                          half of their shares because it was “kinda all or nothing.”
   21                       d. “kinda all or nothing if we’re gonna try n roll forward vs clean
   22                          reset, cash either goes to legal or shareholders if that makes
   23                          sense. latter is better for all.”
   24                       e. On or about November 29, 2018, Peltier called Max Levine and
   25                          repeated the same ultimatum—that the Company was on the
   26                          verge of insolvency and could not survive if Buffin and Max
   27                          Levine did not sell back their shares.
   28              236. These representations about the supposed Hobson’s choice of selling
        496932.2                                       57
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 58 of 87 Page ID #:442




    1 your shares for $20k or get nothing in bankruptcy were false and misleading and

    2 were stated with the requisite scienter because Peltier could not have believed they

    3 were true at the time they were made.

    4              237. There was no threat of bankruptcy at the time these statements were
    5 made. Just weeks before Peltier said these things, Community had received in

    6 excess of $2 million in investments. In addition, Oseary and Kutcher had come in

    7 as co-founders, and other members of their team, including Swenson and Heller,

    8 were employed by Community. Community was, at the time, beta testing the

    9 product with Maverick’s celebrity clients, and was preparing for a formal launch of

   10 the Company in January. Community, with the fundraising efforts led by Sound

   11 Ventures, was in the process of raising tens of million of more dollars and was

   12 pursuing this fundraising at a much higher valuation.

   13              238. As such, Peltier did not, and could not, believe that he was facing a
   14 choice between insolvency and buying these shares back at a company valuation of

   15 $200k at the time he made the statements. Even if he thought those were his options

   16 at one point, he knew no later than October 13, 2018, when this new fundraising

   17 round with Sound Ventures was disclosed to investors, that he no longer faced these

   18 choices. Yet the communications in question here all were made after October 13,

   19 2018.

   20              239. Defendants negligently misrepresented the value of the Company’s
   21 shares:

   22                       a. On or about October 29, 2018, Peltier called Buffin and told him
   23                          that the Company shares were worth a penny and thus that his
   24                          offer was a good deal. This statement in the phone call was
   25                          summarized by Buffin in a November 1, 2018 text exchange,
   26                          when Buffin texted: “And is there currently a share value? You
   27                          said a penny?”
   28                       b. On or about November 1, 2018, Peltier texted Buffin to tell him
        496932.2                                      58
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 59 of 87 Page ID #:443




    1                          that selling back his shares for $22,002 would still give Plaintiffs
    2                          a “massive return considering the shares started at $.00001 lol.”
    3                       c. On or about May 11, 2018, Peltier texted Buffin that the share
    4                          value of the Company is “w.e. [whatever] at this point, and we
    5                          have $70k in our bank lol” and he continued to state that these
    6                          circumstances were the status quo throughout the negotiations.
    7              240. These statements were false and misleading, as Peltier knew at the time
    8 he made them. The statement in the October 29, 2018 phone call that the shares

    9 were worth a penny was not true, and Peltier did not believe it was true at the time

   10 he said it. He had just two weeks before closed an investment round for more than

   11 $2 million at a share value higher than a penny a share.

   12              241. Moreover, the post-transaction valuation of Community was well in
   13 excess of a penny a share now that Kutcher and Oseary had come in as co-founders,

   14 agreed to be the face of the Company, and were actively helping with fundraising.

   15 This had all occurred, as Peltier knew, at the time he was making these statements to

   16 Plaintiffs. Indeed, at the time these statements were made, Community, led by

   17 Oseary and Kutcher, was leading a significant investment round and requesting

   18 investments at a valuation in excess of $100 million. Peltier, as CEO and head of

   19 the board, knew these fundraising efforts were ongoing and knew of Kutcher and

   20 Oseary’s involvement.

   21              242. In addition, Peltier’s statement on November 1, 2018 that there is “No
   22 set share value as we’ve never done a 409A” was itself false and misleading. The

   23 Company did have set share values as a share value had been determined as part of

   24 the transaction entered into no later than October 13, 2018 for in excess of $2

   25 million to bring in Sound Ventures. Peltier negotiated this transaction on behalf of

   26 Community and therefore was aware of the share values used in the transaction.

   27              243. Defendants made misstatements about the Company’s fundraising
   28 to date. Defendants stated on or around November 1, 2018 that they had a “small”

        496932.2                                      59
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 60 of 87 Page ID #:444




    1 investment closing soon, which is what they would be able to use to buyout the

    2 shares of Buffin and Max Levine. Peltier referred to this as a “bridge” which would

    3 allow this supposedly struggling company to continue operating for a few more

    4 months.

    5              244. This statement was false and misleading. The investment had already
    6 closed, as it closed no later than October 13, 2018 when it was announced to

    7 investors. And the investment was not “small,” particularly in the context of the

    8 Company’s prior fundraising. The $2 million amount was approximately as much

    9 as it had ever raised at one time. An investment for millions of dollars led by

   10 institutional and celebrity investors was anything but “small.”

   11              245. Defendants failed to disclose these special facts relating to the
   12 Company’s financial condition and prospects during the negotiations of

   13 Defendants’ repurchase of Plaintiffs’ Company shares in order to induce

   14 Plaintiffs into selling their shares. Peltier concealed the true financial outlook of

   15 the Company and the identity of its new high-profile investors in hopes of swindling

   16 Plaintiffs to sell their shares to him at a nominal amount so that Defendants could

   17 make a windfall. These concealments include:

   18                       a. Actively concealing from Buffin and Max Levine, despite having
   19                          a duty to disclose this information, the names of the Company’s
   20                          high-profile investors or potential investors—Hollywood talent
   21                          manager Guy Oseary and celebrity Ashton Kutcher;
   22                       b. Actively concealing from Buffin and Max Levine, despite having
   23                          a duty to disclose this information, that, in addition to already
   24                          having raised in excess of $2 million, Community was actively,
   25                          with the help of Kutcher and Oseary, working to raise tens of
   26                          millions of dollars at a valuation for the Company in excess of
   27                          $100 million;
   28                       c. Actively concealing that celebrities like G-Eazy and Tim
        496932.2                                      60
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 61 of 87 Page ID #:445




    1                          McGraw had beta tested the product;
    2                       d. Actively concealing that the Company was preparing for a
    3                          formal launch in January 2019, which would be led by a tweet
    4                          from Kutcher to text him; and
    5                       e. Actively concealing from Buffin and Max Levine, despite having
    6                          a duty to disclose this information, that new or anticipated
    7                          investment rounds would significantly change the financial
    8                          prospects of the Company and its share value.
    9              246. Defendants knew that the information they omitted or concealed from
   10 Buffin and Max Levine was material to their decision on whether to sell back their

   11 Company shares for $22,002.

   12              247. By making the misrepresentations and omissions, Defendants breached
   13 their duty to Plaintiffs and intended to induce Buffin and Max Levine to sell back

   14 their Company shares at a nominal price that was based on a significantly

   15 understated valuation of the Company. Defendants knew and understood that

   16 Buffin and Max Levine would act in reliance on the false representations or

   17 omissions by agreeing to sell back their shares.

   18              248. Buffin and Max Levine’s reliance on these omissions was foreseeable,
   19 reasonable, and justified. Indeed, Buffin and Max Levine repeatedly expressed

   20 hesitation to Defendants about selling back their Company shares in part because

   21 they had very little insight into the finances and financial outlook of the Company.

   22 Peltier, as the CEO and person responsible for running the day-to-day operations of

   23 the Company, was the only person that could provide Buffin and Max Levine with

   24 relevant and material information and insight into the Company finances.

   25              249. Buffin and Max Levine trusted Peltier, who was not only an officer of
   26 the Company but their former co-founder, to provide such information during the

   27 parties’ negotiation of the stock repurchase. Peltier assured Buffin and Max Levine

   28 that it was in the best interests of the Company and in the best interests of Buffin

        496932.2                                     61
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 62 of 87 Page ID #:446




    1 and Max Levine to sell back their shares. In fact, Peltier made statements to

    2 reassure Buffin and Max Levine that they could trust him and that he was looking

    3 out “for the boys!” Peltier took advantage of his friendship with Buffin and Max

    4 Levine by reinforcing the belief that he was working to get them a good deal.

    5              250. As a direct and proximate result of Plaintiffs’ reliance on Defendants’
    6 negligent misrepresentations, Buffin and Max Levine each entered into a stock

    7 repurchase agreement whereby each of them sold back 600,000 Company shares for

    8 $22,002. This caused injury and pecuniary loss to Buffin and Max Levine because

    9 unbeknownst to them, Defendants had already raised, or were on the cusp of raising,

   10 a $35 million investment led by Sound Ventures, and the valuation of the Company

   11 was closer to $200 million. Buffin and Max Levine would not have entered into the

   12 Stock Repurchase Agreement had Defendants not made their material

   13 misrepresentations or omissions. Buffin and Max Levine are thus entitled to an

   14 award of compensatory damages believed to be in excess of $25 million.

   15 Alternatively, Buffin and Max Levine are entitled to rescission of each Stock

   16 Purchase Agreement as a result of Defendants’ fraudulent conduct.

   17              251. The conduct of Defendants was committed with the intent of depriving
   18 Buffin and Max Levine of their rights and causing injury to them. The conduct was

   19 despicable and subjected Buffin and Max Levine to unjust hardship. The conduct

   20 was malicious, fraudulent and oppressive, and was committed with a conscious

   21 disregard for Buffin’s and Max Levine’s rights. Accordingly, Buffin and Max

   22 Levine are entitled to an award of punitive or exemplary damages in an amount

   23 sufficient to punish Defendants and to make an example of them.

   24                                EIGHTH CAUSE OF ACTION
   25                                      (Breach of Contract)
   26                             (By Steven Levine Against Community)
   27              252. Plaintiffs repeat and reallege each and every foregoing and subsequent
   28 allegation contained in the Complaint, and further allege as follows:

        496932.2                                     62
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 63 of 87 Page ID #:447




    1              253. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
    2 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

    3 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

    4 investment. Peltier also offered in this email to structure the investment as

    5 convertible debt if Steven Levine preferred.

    6              254. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
    7 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

    8 convertible debt offer.

    9              255. Steven Levine trusted Peltier, with whom he had a close relationship by
   10 virtue of his son’s business relationship with Peltier.

   11              256. In or about mid-summer 2017, after his son Max Levine left the
   12 Company, Steven Levine approached Peltier about buying out his investment in the

   13 Company. Peltier reassured Steven Levine that his investment was best left in the

   14 Company because they were working on a new strategy that could turn the

   15 Company around. Based on this explanation from Peltier, Steven Levine decided to

   16 stop negotiating for a buyout of his investment and continued to believe his

   17 investment was secure.

   18              257. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
   19 2.5% investment. Around that time, Peltier approached Steven Levine through a

   20 text message and phone call about Community buying out Steven Levine’s 2.5%

   21 interest. Peltier expressed that Defendants were making similar offers to other early

   22 investors. Notably, in this conversation, Peltier failed to disclose anything about the

   23 Company’s recent successes, such as the $35 million investment led by Sound

   24 Ventures.

   25              258. However, later in 2019, Defendants changed their position. They
   26 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

   27 interest holder. This was the first time Defendants ever communicated to Steven

   28 Levine that they did not recognize him as a shareholder, let alone a 2.5%

        496932.2                                    63
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 64 of 87 Page ID #:448




    1 shareholder.

    2              259. It only became apparent to Steven Levine after Defendants reversed
    3 course that Peltier had defrauded him and been stringing him along for years. The

    4 statements Peltier made to Steven Levine in 2014, 2017 and 2019 were all

    5 fraudulent and intended to induce Steven Levine to believe his investment was

    6 secure when it was not.

    7              260. Community breached its agreement with Steven Levine by, among
    8 other things, failing to convey to Steven Levine shares in the Company amounting

    9 to a 2.5% equity stake.

   10              261. Steven Levine performed all conditions, covenants, and promises
   11 required on his part to be performed, except for those conditions, covenants, or

   12 promises which were excused by Community or that Community prevented him

   13 from performing by the acts or omissions on the part of Community and its agent

   14 Peltier.

   15              262. This breach directly and proximately caused injury and pecuniary loss
   16 to Steven Levine, for which he is entitled to an award of compensatory damages

   17 believed to be in excess of $5 million.

   18              263. Alternatively, Steven Levine is entitled to a judicial order demanding
   19 that Community specifically perform according to the terms of the parties’

   20 agreement, including properly executing and transferring to Steven Levine shares in

   21 Community reflecting his 2.5% equity interest.

   22                                 NINTH CAUSE OF ACTION
   23                                   (Breach of Fiduciary Duty)
   24                     (By Steven Levine Against Peltier and Doe Defendants)
   25              264. Plaintiffs repeat and reallege each and every foregoing and subsequent
   26 allegation contained in the Complaint, and further allege as follows:

   27              265. Directors and officers of a corporation owe fiduciary duties to the
   28 corporation’s shareholders. This fiduciary duty includes an obligation to recognize

        496932.2                                     64
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 65 of 87 Page ID #:449




    1 a shareholder’s status and equity stake in the corporation.

    2              266. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
    3 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

    4 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

    5 investment. Peltier also offered in this email to structure the investment as

    6 convertible debt if Steven Levine preferred.

    7              267. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
    8 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

    9 convertible debt offer.

   10              268. Steven Levine trusted Peltier, with whom he had a close relationship by
   11 virtue of his son’s business relationship with Peltier.

   12              269. In or about mid-summer 2017, after his son Max Levine left the
   13 Company, Steven Levine approached Peltier about buying out his investment in the

   14 Company. Peltier reassured Steven Levine that his investment was best left in the

   15 Company because they were working on a new strategy that could turn the

   16 Company around. Based on this explanation from Peltier, Steven Levine decided to

   17 stop negotiating for a buyout of his investment and continued to believe his

   18 investment was secure.

   19              270. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
   20 2.5% investment. Around that time, Peltier approached Steven Levine through a

   21 text message and phone call about Community buying out Steven Levine’s 2.5%

   22 interest. Peltier expressed that Defendants were making similar offers to other early

   23 investors. Notably, in this conversation, Peltier failed to disclose anything about the

   24 Company’s recent successes, such as the $35 million investment led by Sound

   25 Ventures.

   26              271. However, later in 2019, Defendants changed their position. They
   27 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

   28 interest holder. This was the first time Defendants ever communicated to Steven

        496932.2                                    65
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 66 of 87 Page ID #:450




    1 Levine that they did not recognize him as a shareholder, let alone a 2.5%

    2 shareholder.

    3              272. It only became apparent to Steven Levine after Defendants reversed
    4 course that Peltier had defrauded him and been stringing him along for years. The

    5 statements Peltier made to Steven Levine in 2014, 2017 and 2019 were all

    6 fraudulent and intended to induce Steven Levine to believe his investment was

    7 secure when it was not.

    8              273. Peltier breached his fiduciary duty to Steven Levine, a shareholder in
    9 the Company with a 2.5% equity stake, by, in 2019 and thereafter, failing and

   10 refusing to recognize Steven Levine as a shareholder of the Company and his

   11 accompanying equity stake and other shareholder rights, including by failing and

   12 refusing to transfer to Steven Levine his shares in the Company.

   13              274. Peltier’s conduct has directly and proximately caused injury and
   14 pecuniary loss to Steven Levine for which he is entitled to an award of

   15 compensatory damages believed to be in excess of $5 million.

   16              275. Peltier acted with the intent of depriving Steven Levine of his rights
   17 and causing injury to him. The conduct was despicable and subjected Steven Levine

   18 to unjust hardship. The conduct was malicious, fraudulent and oppressive, and was

   19 committed with a conscious disregard for Steven Levine’s rights. Accordingly,

   20 Steven Levine is entitled to an award of punitive or exemplary damages in an

   21 amount sufficient to punish Peltier and to make an example of him.

   22                                 TENTH CAUSE OF ACTION
   23                                              (Fraud)
   24                             (By Steven Levine Against Defendants)
   25              276. Plaintiffs repeat and reallege each and every foregoing and subsequent
   26 allegation contained in the Complaint, and further allege as follows:

   27              277. In 2014, Steven Levine made investments in the Company totaling
   28 $50,000 in return for a promise of an equity interest in the Company. At no point

        496932.2                                      66
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 67 of 87 Page ID #:451




    1 did Steven Levine and Defendants ever discuss that Steven Levine’s $50,000 would

    2 be treated like a loan rather than an investment in return for an equity stake. The

    3 parties understood that the specific amount of Steven Levine’s equity stake would

    4 be negotiated at a later date because the Company was in need of immediate capital

    5 in its early stages.

    6              278. Steven Levine met Peltier on multiple occasions and trusted Peltier
    7 given Peltier’s relationship with his son, Max Levine, and Buffin, who Steven

    8 Levine treated like family. Steven Levine had multiple conversations with Peltier to

    9 negotiate the amount of equity he would receive. Peltier took the lead for

   10 Community in negotiating these terms with Steven Levine and providing Steven

   11 Levine with updates on the Company’s progress and its use of Steven Levine’s

   12 investment.

   13              279. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
   14 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

   15 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

   16 investment. Peltier also offered in this email to structure the investment as

   17 convertible debt if Steven Levine preferred.

   18              280. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
   19 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

   20 convertible debt offer. Thus, Steven Levine purchased or otherwise acquired

   21 securities in the Company.

   22              281. Steven Levine trusted Peltier, with whom he had a close relationship by
   23 virtue of his son’s business relationship with Peltier.

   24              282. In or about mid-summer 2017, after his son Max Levine left the
   25 Company, Steven Levine approached Peltier about buying out his investment in the

   26 Company. Peltier reassured Steven Levine that his investment was best left in the

   27 Company because they were working on a new strategy that could turn the

   28 Company around. Based on this explanation from Peltier, Steven Levine decided to

        496932.2                                     67
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 68 of 87 Page ID #:452




    1 stop negotiating for a buyout of his investment and continued to believe his

    2 investment was secure.

    3              283. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
    4 2.5% investment. Around that time, Peltier approached Steven Levine through a

    5 text message and phone call about Community buying out Steven Levine’s 2.5%

    6 interest. Peltier expressed that Defendants were making similar offers to other early

    7 investors. Notably, in this conversation, Peltier failed to disclose anything about the

    8 Company’s recent successes, such as the $35 million investment led by Sound

    9 Ventures.

   10              284. However, later in 2019, Defendants changed their position. They
   11 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

   12 interest holder. This was the first time Defendants ever communicated to Steven

   13 Levine that they did not recognize him as a shareholder, let alone a 2.5%

   14 shareholder.

   15              285. It only became apparent to Steven Levine after Defendants reversed
   16 course that Peltier had defrauded him and been stringing him along for years. The

   17 statements Peltier made to Steven Levine in 2014, 2017 and 2019 were all

   18 fraudulent and intended to induce Steven Levine to believe his investment was

   19 secure when it was not.

   20              286. Steven Levine relied on Defendants’ false or misleading
   21 representations to not take action until 2019. Steven Levine would have never

   22 invested $50,000 in the Company had Defendants not promised Steven Levine an

   23 equity stake in the Company in return. He relied on the promise of equity to invest.

   24 In addition, some of the $50,000 was invested, with the last $5k coming in May

   25 2014, after Peltier confirmed the deal for 2.5% in the April 2014 phone call. Steven

   26 Levine would not have made the $50,000 investment if Defendants had told Steven

   27 Levine that it would be treated simply as a loan to the Company. Steven Levine’s

   28 reliance on these misrepresentations and omissions was foreseeable, reasonable, and

        496932.2                                    68
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 69 of 87 Page ID #:453




    1 justified. Steven Levine trusted Peltier, who acted as the Company’s agent, to

    2 deliver on his promise.

    3              287. As a direct and proximate result of Steven Levine’s reliance on
    4 Defendants’ misrepresentations and omissions, Steven Levine has suffered injury

    5 and pecuniary loss and is thus entitled to an award of compensatory damages

    6 believed to be in excess of $5 million. Punitive damages are also appropriate.

    7                               ELEVENTH CAUSE OF ACTION
    8     (Violation of § 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
    9                       Promulgated Thereunder, 17 C.F.R. § 240.10b-5))
   10                             (By Steven Levine Against Defendants)
   11              288. Plaintiffs repeat and reallege each and every foregoing and subsequent
   12 allegation contained in the Complaint, and further allege as follows:

   13              289. Defendants, directly or indirectly, by the use of means or
   14 instrumentalities of interstate commerce, including but not limited to the use of

   15 phones for calls and texting, e-mail, and the internet, engaged in a course of conduct

   16 that violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

   17 thereunder by (a) employing a device, scheme, or artifice to defraud Plaintiff;

   18 (b) making an untrue statement of material fact or omitting to state a material fact

   19 necessary in order to make the statements made, in light of the circumstances under

   20 which they were made, not misleading; or (c) engaging in an act, practice, or course

   21 of business which operated or would operate as a fraud or deceit upon Plaintiff, in

   22 connection with obtaining Steven Levine’s $50,000 investment in the Company.

   23              290. In 2014, Steven Levine made three separate investments in the
   24 Company totaling $50,000 in return for a promise of an equity interest in the

   25 Company. At no point did Steven Levine and Defendants ever discuss that Steven

   26 Levine’s $50,000 would be treated like a loan rather than an investment in return for

   27 an equity stake. The parties understood that the specific amount of Steven Levine’s

   28 equity stake would be negotiated at a later date because the Company was in need of

        496932.2                                     69
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 70 of 87 Page ID #:454




    1 immediate capital in its early stages.

    2              291. Steven Levine met Peltier on multiple occasions and trusted Peltier
    3 given Peltier’s relationship with his son, Max Levine, and Buffin, who Steven

    4 Levine treated like family. Steven Levine had multiple conversations with Peltier to

    5 negotiate the amount of equity he would receive. Peltier took the lead for

    6 Community in negotiating these terms with Steven Levine and providing Steven

    7 Levine with updates on the Company’s progress and its use of Steven Levine’s

    8 investment.

    9              292. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
   10 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

   11 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

   12 investment. Peltier also offered in this email to structure the investment as

   13 convertible debt if Steven Levine preferred.

   14              293. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
   15 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

   16 convertible debt offer.

   17              294. Steven Levine trusted Peltier, with whom he had a close relationship by
   18 virtue of his son’s business relationship with Peltier.

   19              295. In or about mid-summer 2017, after his son Max Levine left the
   20 Company, Steven Levine approached Peltier about buying out his investment in the

   21 Company. Peltier reassured Steven Levine that his investment was best left in the

   22 Company because they were working on a new strategy that could turn the

   23 Company around. Based on this explanation from Peltier, Steven Levine decided to

   24 stop negotiating for a buyout of his investment and continued to believe his

   25 investment was secure.

   26              296. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
   27 2.5% investment. Around that time, Peltier approached Steven Levine through a

   28 text message and phone call about Community buying out Steven Levine’s 2.5%

        496932.2                                     70
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 71 of 87 Page ID #:455




    1 interest. Peltier expressed that Defendants were making similar offers to other early

    2 investors. Notably, in this conversation, Peltier failed to disclose anything about the

    3 Company’s recent successes, such as the $35 million investment led by Sound

    4 Ventures.

    5              297. However, later in 2019, Defendants changed their position. They
    6 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

    7 interest holder. This was the first time Defendants ever communicated to Steven

    8 Levine that they did not recognize him as a shareholder, let alone a 2.5%

    9 shareholder.

   10              298. It only became apparent to Steven Levine after Defendants reversed
   11 course that Peltier had defrauded him and been stringing him along for years. The

   12 statements Peltier made to Steven Levine in 2014, 2017 and 2019 were all

   13 fraudulent and intended to induce Steven Levine to believe his investment was

   14 secure when it was not.

   15              299. Steven Levine relied on Defendants’ false or misleading
   16 representations and invested $50,000 in the Company and to not take action until

   17 2019. Steven Levine would have never invested $50,000 in the Company had

   18 Defendants not promised Steven Levine an equity stake in the Company in return.

   19 He relied on the promise of equity to invest. In addition, some of the $50,000 was

   20 invested, with the last $5k coming in May 2014, after Peltier confirmed the deal for

   21 2.5% in the April 2014 phone call. Steven Levine would not have made the $50,000

   22 investment if Defendants had told Steven Levine that it would be treated simply as a

   23 loan to the Company. Steven Levine’s reliance on these misrepresentations and

   24 omissions was foreseeable, reasonable, and justified. Steven Levine trusted Peltier,

   25 who acted as the Company’s agent, to deliver on his promise. The facts alleged

   26 herein indicate that Defendants acted with scienter towards Plaintiff.

   27              300. As a direct and proximate result of Steven Levine’s reliance on
   28 Defendants’ misrepresentations and omissions, Steven Levine has suffered injury

        496932.2                                     71
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 72 of 87 Page ID #:456




    1 and pecuniary loss and is thus entitled to an award of compensatory damages

    2 believed to be in excess of $5 million.

    3                               TWELFTH CAUSE OF ACTION
    4                  (Violation of § 20(a) of the Exchange Act, 15 U.S.C. § 78(t))
    5                     (By Steven Levine Against Peltier and Doe Defendants)
    6              301. Plaintiffs repeat and reallege each and every foregoing and subsequent
    7 allegation contained in the Complaint, and further allege as follows:

    8              302. Peltier is, and was at all relevant times, the CEO and a board member
    9 of the Company, and thus a controlling person of the Company within the meaning

   10 of Section 20(a) of the Exchange Act. By virtue of his executive position, Peltier

   11 had the power to influence and control and did influence and control, directly or

   12 indirectly, the decision-making of the Company, including the offer of a 2.5%

   13 equity stake to Steven Levine in return for his $50,000 investment in the Company.

   14              303. In particular, Peltier had direct involvement in the day-to-day
   15 operations and the power to control or influence the negotiations of and execution of

   16 any investments made in the Company. In fact, Peltier did exert that control and

   17 influence, including by negotiating and communicating directly with Steven Levine

   18 regarding his investment and 2.5% equity stake in the Company.

   19              304. As set forth above, Defendants violated Section 10(b) of the Exchange
   20 Act and Rule 10b-5 by their acts or omissions alleged herein. By virtue of his

   21 position as a controlling person of the Company, Peltier is jointly and severally

   22 liable pursuant to Section 20(a) of the Exchange Act.

   23              305. As a direct and proximate result of Peltier’s wrongful conduct, Steven
   24 Levine has suffered injury and pecuniary loss, and is thus entitled to an award of

   25 compensatory damages believed to be in excess of $5 million.

   26

   27

   28

        496932.2                                     72
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 73 of 87 Page ID #:457




    1                              THIRTEENTH CAUSE OF ACTION
    2    (Securities Fraud, Violation of California Corp. Code §§ 25401, 25501, 25504)
    3                              (By Steven Levine Against Defendants)
    4              306. Plaintiffs repeat and reallege each and every foregoing and subsequent
    5 allegation contained in the Complaint, and further allege as follows:

    6              307. Section 25401 states that “[i]t is unlawful for any person to offer or sell
    7 a security in this state, or to buy or offer to buy a security in this state, by means of

    8 any written or oral communication that includes an untrue statement of a material

    9 fact or omits to state a material fact necessary to make the statements made, in the

   10 light of the circumstances under which the statements were made, not misleading.”

   11              308. Section 25501 of the Corporations Code imposes civil liability for any
   12 person who violates Section 25401. Section 25501 states, in part, “Any person who

   13 violates Section 25401 shall be liable to the person who purchases a security from

   14 him or sells a security to him, who may sue either for rescission or for damages (if

   15 the plaintiff or the defendant, as the case may be, no longer owns the security),

   16 unless the defendant proves that the plaintiff knew the facts concerning the untruth

   17 or omission or that the defendant exercised reasonable care and did not know (or if

   18 he had exercised reasonable care would not have known) of the untruth or

   19 omission.”

   20              309. Section 25504 extends the civil liability under Section 25501 to “every
   21 principal executive officer or director of a corporation so liable” and “every

   22 employee of a person so liable who materially aids in the act or transaction

   23 constituting the violation” (among others) who are thus jointly and severally liable

   24 “unless the other person who is so liable had no knowledge of or reasonable grounds

   25 to believe in the existence of the facts by reason of which the liability is alleged to

   26 exist.”

   27              310. In 2014, Steven Levine made three separate investments in the
   28 Company totaling $50,000 in return for a promise of an equity interest in the

        496932.2                                      73
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 74 of 87 Page ID #:458




    1 Company. At no point did Steven Levine and Defendants ever discuss that Steven

    2 Levine’s $50,000 would be treated like a loan rather than an investment in return for

    3 an equity stake. The parties understood that the specific amount of Steven Levine’s

    4 equity stake would be negotiated at a later date because the Company was in need of

    5 immediate capital in its early stages.

    6              311. Steven Levine met Peltier on multiple occasions and trusted Peltier
    7 given Peltier’s relationship with his son, Max Levine, and Buffin, who Steven

    8 Levine treated like family. Steven Levine had multiple conversations with Peltier to

    9 negotiate the amount of equity he would receive. Peltier took the lead for

   10 Community in negotiating these terms with Steven Levine and providing Steven

   11 Levine with updates on the Company’s progress and its use of Steven Levine’s

   12 investment.

   13              312. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
   14 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

   15 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

   16 investment. Peltier also offered in this email to structure the investment as

   17 convertible debt if Steven Levine preferred.

   18              313. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
   19 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

   20 convertible debt offer.

   21              314. Steven Levine trusted Peltier, with whom he had a close relationship by
   22 virtue of his son’s business relationship with Peltier.

   23              315. In or about mid-summer 2017, after his son Max Levine left the
   24 Company, Steven Levine approached Peltier about buying out his investment in the

   25 Company. Peltier reassured Steven Levine that his investment was best left in the

   26 Company because they were working on a new strategy that could turn the

   27 Company around. Based on this explanation from Peltier, Steven Levine decided to

   28 stop negotiating for a buyout of his investment and continued to believe his

        496932.2                                     74
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 75 of 87 Page ID #:459




    1 investment was secure.

    2              316. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
    3 2.5% investment. Around that time, Peltier approached Steven Levine through a

    4 text message and phone call about Community buying out Steven Levine’s 2.5%

    5 interest. Peltier expressed that Defendants were making similar offers to other early

    6 investors. Notably, in this conversation, Peltier failed to disclose anything about the

    7 Company’s recent successes, such as the $35 million investment led by Sound

    8 Ventures.

    9              317. However, later in 2019, Defendants changed their position. They
   10 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

   11 interest holder. This was the first time Defendants ever communicated to Steven

   12 Levine that they did not recognize him as a shareholder, let alone a 2.5%

   13 shareholder.

   14              318. It only became apparent to Steven Levine after Defendants reversed
   15 course that Peltier had defrauded him and been stringing him along for years. The

   16 statements Peltier made to Steven Levine in 2014, 2017 and 2019 were all

   17 fraudulent and intended to induce Steven Levine to believe his investment was

   18 secure when it was not.

   19              319. Steven Levine relied on Defendants’ false or misleading
   20 representations and invested $50,000 in the Company. Steven Levine would have

   21 never invested $50,000 in the Company had Defendants not promised Steven Levine

   22 an equity stake in the Company in return. He relied on the promise of equity to

   23 invest. In addition, some of the $50,000 was invested, with the last $5k coming in

   24 May 2014, after Peltier confirmed the deal for 2.5% in the April 2014 phone call.

   25 Steven Levine would not have made the $50,000 investment if Defendants had told

   26 Steven Levine that it would be treated simply as a loan to the Company. Steven

   27 Levine’s reliance on these misrepresentations and omissions was foreseeable,

   28 reasonable, and justified. Steven Levine trusted Peltier, who acted as the

        496932.2                                    75
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 76 of 87 Page ID #:460




    1 Company’s agent, to deliver on his promise. The facts alleged herein indicate that

    2 Defendants acted with scienter towards Plaintiff.

    3              320. As a direct and proximate result of Steven Levine’s reliance on
    4 Defendants’ misrepresentations and omissions, Steven Levine has suffered injury

    5 and pecuniary loss and is thus entitled to an award of compensatory damages

    6 believed to be in excess of $5 million.

    7                             FOURTEENTH CAUSE OF ACTION
    8                                 (Negligent Misrepresentation)
    9                             (By Steven Levine Against Defendants)
   10              321. Plaintiffs repeat and reallege each and every foregoing and subsequent
   11 allegation contained in the Complaint, and further allege as follows:

   12              322. As alleged herein, and in the alternative to Defendants fraudulently
   13 making misrepresentations or omissions of material facts, Defendants made

   14 misrepresentations or omissions to Steven Levine regarding his investment in the

   15 Company without reasonable grounds for believing them to be true.

   16              323. In 2014, Steven Levine made three separate investments in the
   17 Company totaling $50,000 in return for a promise of an equity interest in the

   18 Company. At no point did Steven Levine and Defendants ever discuss that Steven

   19 Levine’s $50,000 would be treated like a loan rather than an investment in return for

   20 an equity stake. The parties understood that the specific amount of Steven Levine’s

   21 equity stake would be negotiated at a later date because the Company was in need of

   22 immediate capital in its early stages.

   23              324. Steven Levine met Peltier on multiple occasions and trusted Peltier
   24 given Peltier’s relationship with his son, Max Levine, and Buffin, who Steven

   25 Levine treated like family. Steven Levine had multiple conversations with Peltier to

   26 negotiate the amount of equity he would receive. Peltier took the lead for

   27 Community in negotiating these terms with Steven Levine and providing Steven

   28 Levine with updates on the Company’s progress and its use of Steven Levine’s

        496932.2                                     76
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 77 of 87 Page ID #:461




    1 investment.

    2              325. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
    3 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

    4 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

    5 investment. Peltier also offered in this email to structure the investment as

    6 convertible debt if Steven Levine preferred.

    7              326. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
    8 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

    9 convertible debt offer.

   10              327. Steven Levine trusted Peltier, with whom he had a close relationship by
   11 virtue of his son’s business relationship with Peltier.

   12              328. In or about mid-summer 2017, after his son Max Levine left the
   13 Company, Steven Levine approached Peltier about buying out his investment in the

   14 Company. Peltier reassured Steven Levine that his investment was best left in the

   15 Company because they were working on a new strategy that could turn the

   16 Company around. Based on this explanation from Peltier, Steven Levine decided to

   17 stop negotiating for a buyout of his investment and continued to believe his

   18 investment was secure.

   19              329. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
   20 2.5% investment. Around that time, Peltier approached Steven Levine through a

   21 text message and phone call about Community buying out Steven Levine’s 2.5%

   22 interest. Peltier expressed that Defendants were making similar offers to other early

   23 investors. Notably, in this conversation, Peltier failed to disclose anything about the

   24 Company’s recent successes, such as the $35 million investment led by Sound

   25 Ventures.

   26              330. However, later in 2019, Defendants changed their position. They
   27 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

   28 interest holder. This was the first time Defendants ever communicated to Steven

        496932.2                                    77
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 78 of 87 Page ID #:462




    1 Levine that they did not recognize him as a shareholder, let alone a 2.5%

    2 shareholder.

    3              331. Defendants knew, or should have known, that Defendants were not
    4 going to recognize Steven Levine as a shareholder in the Company.

    5              332. Defendants made the misrepresentations intending to induce Steven
    6 Levine to make a $50,000 investment in the Company. Steven Levine would have

    7 never invested $50,000 in the Company had Defendants not promised Steven Levine

    8 an equity stake in the Company in return. He relied on the promise of equity to

    9 invest. In addition, some of the $50,000 was invested, with the last $5k coming in

   10 May 2014, after Peltier confirmed the deal for 2.5% in the April 2014 phone call.

   11 Steven Levine would not have made the $50,000 investment if Defendants had told

   12 Steven Levine that it would be treated simply as a loan to the Company.

   13              333. Steven Levine’s reliance on these misrepresentations was foreseeable,
   14 reasonable, and justified.

   15              334. As a direct and proximate result of Steven Levine’s reliance, Steven
   16 Levine invested $50,000 in the Company. This caused injury and pecuniary loss to

   17 Steven Levine, and he is entitled to damages in an amount to be determined but

   18 exceeding $5 million.

   19                              FIFTEENTH CAUSE OF ACTION
   20                                          (Conversion)
   21                             (By Steven Levine Against Defendants)
   22              335. Plaintiffs repeat and reallege each and every foregoing and subsequent
   23 allegation contained in the Complaint, and further allege as follows:

   24              336. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
   25 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

   26 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

   27 investment. Peltier also offered in this email to structure the investment as

   28 convertible debt if Steven Levine preferred.

        496932.2                                     78
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 79 of 87 Page ID #:463




    1              337. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
    2 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

    3 convertible debt offer.

    4              338. Steven Levine trusted Peltier, with whom he had a close relationship by
    5 virtue of his son’s business relationship with Peltier.

    6              339. In or about mid-summer 2017, after his son Max Levine left the
    7 Company, Steven Levine approached Peltier about buying out his investment in the

    8 Company. Peltier reassured Steven Levine that his investment was best left in the

    9 Company because they were working on a new strategy that could turn the

   10 Company around. Based on this explanation from Peltier, Steven Levine decided to

   11 stop negotiating for a buyout of his investment and continued to believe his

   12 investment was secure.

   13              340. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
   14 2.5% investment. Around that time, Peltier approached Steven Levine through a

   15 text message and phone call about Community buying out Steven Levine’s 2.5%

   16 interest. Peltier expressed that Defendants were making similar offers to other early

   17 investors. Notably, in this conversation, Peltier failed to disclose anything about the

   18 Company’s recent successes, such as the $35 million investment led by Sound

   19 Ventures.

   20              341. However, later in 2019, Defendants changed their position. They
   21 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

   22 interest holder. This was the first time Defendants ever communicated to Steven

   23 Levine that they did not recognize him as a shareholder, let alone a 2.5%

   24 shareholder.

   25              342. The Defendants therefore took the $50,000 investment but have refused
   26 to transfer to Steven Levine his shares in the Company without any authority.

   27              343. Defendants’ conduct was the direct and proximate cause of Steven
   28 Levine’s damages in an amount to be determined but exceeding $5 million.

        496932.2                                    79
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 80 of 87 Page ID #:464




    1              344. The Company, through its agent Peltier, acted with the intent of
    2 depriving Steven Levine of his rights and causing injury to him. The conduct was

    3 despicable and subjected Steven Levine to unjust hardship. The conduct was

    4 malicious, fraudulent and oppressive, and was committed with a conscious disregard

    5 for Steven Levine’s rights. Accordingly, Steven Levine is entitled to an award of

    6 punitive or exemplary damages in an amount sufficient to punish the Company and

    7 Peltier and to make an example of them.

    8                              SIXTEENTH CAUSE OF ACTION
    9                         (Violation Of California Penal Code § 496(c))
   10                             (By Steven Levine Against Defendants)
   11              345. Plaintiffs repeat and reallege each and every foregoing and subsequent
   12 allegation contained in the Complaint, and further allege as follows:

   13              346. California Penal Code section 496(a) imposes criminal penalties
   14 against any person “who buys or receives any property that has been stolen or that

   15 has been obtained in any manner constituting theft or extortion, knowing the

   16 property to be so stolen or obtained, or who conceals, sells, withholds, or aids in

   17 concealing, selling, or withholding any property from the owner, knowing the

   18 property to be so stolen or obtained.”

   19              347. California Penal Code section 496(c) permits “[a]ny person who has
   20 been injured by a violation of subdivision (a) . . . [to] bring an action for three times

   21 the amount of actual damages, if any, sustained by the plaintiff, costs of suit, and

   22 reasonable attorney’s fees.”

   23              348. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
   24 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

   25 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

   26 investment. Peltier also offered in this email to structure the investment as

   27 convertible debt if Steven Levine preferred.

   28              349. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
        496932.2                                     80
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 81 of 87 Page ID #:465




    1 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

    2 convertible debt offer.

    3              350. Steven Levine trusted Peltier, with whom he had a close relationship by
    4 virtue of his son’s business relationship with Peltier.

    5              351. In or about mid-summer 2017, after his son Max Levine left the
    6 Company, Steven Levine approached Peltier about buying out his investment in the

    7 Company. Peltier reassured Steven Levine that his investment was best left in the

    8 Company because they were working on a new strategy that could turn the

    9 Company around. Based on this explanation from Peltier, Steven Levine decided to

   10 stop negotiating for a buyout of his investment and continued to believe his

   11 investment was secure.

   12              352. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
   13 2.5% investment. Around that time, Peltier approached Steven Levine through a

   14 text message and phone call about Community buying out Steven Levine’s 2.5%

   15 interest. Peltier expressed that Defendants were making similar offers to other early

   16 investors. Notably, in this conversation, Peltier failed to disclose anything about the

   17 Company’s recent successes, such as the $35 million investment led by Sound

   18 Ventures.

   19              353. However, later in 2019, Defendants changed their position. They
   20 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

   21 interest holder. This was the first time Defendants ever communicated to Steven

   22 Levine that they did not recognize him as a shareholder, let alone a 2.5%

   23 shareholder.

   24              354. The Company took the $50,000 investment but Defendants have
   25 refused to transfer to Steven Levine his shares in the Company without any

   26 authority. Defendants have no right, title, or other valid interest in Steven Levine’s

   27 shares in the Company. The Defendants’ misappropriation of Steven Levine’s

   28 shares constituted theft.

        496932.2                                    81
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 82 of 87 Page ID #:466




    1              355. The Company’s conduct was the direct and proximate cause of Steven
    2 Levine’s damages in an amount to be determined but exceeding $5 million. Under

    3 California Penal Code section 496(c), Steven Levine is entitled to three times the

    4 amount of his actual damages, plus costs and attorneys’ fees.

    5                            SEVENTEENTH CAUSE OF ACTION
    6                                       (Declaratory Relief)
    7                             (By Steven Levine Against Defendants)
    8              356. Plaintiffs repeat and reallege each and every foregoing and subsequent
    9 allegation contained in the Complaint, and further allege as follows:

   10              357. An actual controversy now exists between Steven Levine and
   11 Defendants. Steven Levine, on the one hand, claims that he is a shareholder of the

   12 Company and is entitled to a 2.5% equity stake. Defendants, on the other hand,

   13 wrongfully claim that Steven Levine is not a shareholder and/or refuse to recognize

   14 his status as a shareholder by refusing to transfer to Steven Levine his shares in the

   15 Company and/or do not recognize his 2.5% interest.

   16              358. Steven Levine requests a judicial declaration that he is a shareholder of
   17 the Company with an equity stake of 2.5%, or in the alternative, that Steven Levine

   18 is entitled to compensation from the Company for his 2.5% equity ownership

   19 interest. A judicial declaration is necessary and appropriate so that the parties may

   20 ascertain their respective rights, duties, and obligations.

   21                             EIGHTEENTH CAUSE OF ACTION
   22                (Financial Elder Abuse California Welfare & Institutions Code
   23                                       §§ 15610.30 et seq.)
   24                             (By Steven Levine Against Defendants)
   25              359. Plaintiffs repeat and reallege each and every foregoing and subsequent
   26 allegation contained in the Complaint, and further allege as follows:

   27              360. California Welfare and Institutions Code (“WIC”) section
   28 15610.30(a)(1) and (2) state that financial abuse of an elder takes place when one

        496932.2                                      82
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 83 of 87 Page ID #:467




    1 “[t]akes, secretes, appropriates, obtains, or retains real or personal property of an

    2 elder or dependent adult for a wrongful use or with intent to defraud, or both” or

    3 “[a]ssists in taking, secreting, appropriating, obtaining, or retaining real or personal

    4 property of an elder or dependent adult for a wrongful use or with intent to defraud,

    5 or both.”

    6              361. WIC section 15610.30(b) states that a person takes property for
    7 wrongful use “if, among other things, the person or entity takes, secretes,

    8 appropriates, obtains, or retains the property and the person or entity knew or should

    9 have known that this conduct is likely to be harmful to the elder or dependent adult.”

   10              362. Steven Levine is over 65 years old; therefore, he is an elder pursuant to
   11 WIC section 15610.27.

   12              363. On or about April 16, 2014, Peltier emailed Steven Levine with a 2.5%
   13 equity stake offer in return for Steven Levine’s $50,000 investment. In this email,

   14 Peltier referred to Steven Levine’s $50,000 contribution to the Company as an

   15 investment. Peltier also offered in this email to structure the investment as

   16 convertible debt if Steven Levine preferred.

   17              364. Shortly thereafter, Steven Levine spoke on the phone with Peltier and
   18 accepted the offer for 2.5% equity; he told Peltier he was not interested in the

   19 convertible debt offer.

   20              365. Steven Levine trusted Peltier, with whom he had a close relationship by
   21 virtue of his son’s business relationship with Peltier.

   22              366. In or about mid-summer 2017, after his son Max Levine left the
   23 Company, Steven Levine approached Peltier about buying out his investment in the

   24 Company. Peltier reassured Steven Levine that his investment was best left in the

   25 Company because they were working on a new strategy that could turn the

   26 Company around. Based on this explanation from Peltier, Steven Levine decided to

   27 stop negotiating for a buyout of his investment and continued to believe his

   28 investment was secure.

        496932.2                                      83
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 84 of 87 Page ID #:468




    1              367. Even as recently as June 2019, Peltier acknowledged Steven Levine’s
    2 2.5% investment. Around that time, Peltier approached Steven Levine through a

    3 text message and phone call about Community buying out Steven Levine’s 2.5%

    4 interest. Peltier expressed that Defendants were making similar offers to other early

    5 investors. Notably, in this conversation, Peltier failed to disclose anything about the

    6 Company’s recent successes, such as the $35 million investment led by Sound

    7 Ventures.

    8              368. However, later in 2019, Defendants changed their position. They
    9 denied that Steven Levine was an investor in the Company at all, let alone a 2.5%

   10 interest holder. This was the first time Defendants ever communicated to Steven

   11 Levine that they did not recognize him as a shareholder, let alone a 2.5%

   12 shareholder.

   13              369. The Company took the $50,000 investment but Defendants have
   14 refused to transfer to Steven Levine his shares in the Company without any

   15 authority. Defendants have no right, title, or other valid interest in Steven Levine’s

   16 shares in the Company. The Defendants’ misappropriation of Steven Levine’s

   17 shares constituted theft.

   18              370. Defendants acted with the intent of depriving Steven Levine of his
   19 rights and causing injury to him. Defendants knew that by taking Steven Levine’s

   20 investment and depriving him of his equity, they would cause him harm.

   21              371. Defendants’ conduct was the direct and proximate cause of Steven
   22 Levine’s damages in an amount to be determined but exceeding $5 million.

   23              372. Defendants’ conduct was despicable and subjected Steven Levine to
   24 unjust hardship. The conduct was malicious, fraudulent and oppressive, and was

   25 committed with a conscious disregard for Steven Levine’s rights. Accordingly,

   26 Steven Levine is entitled to an award of punitive or exemplary damages in an

   27 amount sufficient to punish Defendants and to make an example of them.

   28              373. As a result of the Company and Peltier’s elder abuse, the Company and
        496932.2                                    84
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 85 of 87 Page ID #:469




    1 Peltier are also liable for Steven Levine’s reasonable attorneys’ fees and costs

    2 pursuant to WIC section 15657.5(a).

    3                              NINETEENTH CAUSE OF ACTION
    4                                       (Unjust Enrichment)
    5                              (By Steven Levine Against Defendants)
    6              374. Plaintiffs repeat and reallege each and every foregoing and subsequent
    7 allegation contained in the Complaint, and further allege as follows:

    8              375. Steven Levine gave the Company $50,000 in return for a 2.5% equity
    9 stake in the Company. Defendants greatly benefited from this $50,000 investment,

   10 but have failed to deliver on their promise to give Steven Levine the promised 2.5%

   11 equity stake in the Company. Defendants have unjustly retained this benefit at

   12 Steven Levine’s expense, who without relief will receive no benefit in exchange for

   13 the resources he provided to Defendants.

   14              376. The circumstances render Defendants’ retention of the benefits they
   15 obtained through Steven Levine’s investment inequitable and unjust. Defendants’

   16 acts have prevented Steven Levine from obtaining what is rightfully his—namely, a

   17 2.5% equity stake in the Company.

   18              377.   Accordingly, Steven Levine is entitled to restitution against
   19 Defendants in an amount to be determined but exceeding $5 million.

   20                                     PRAYER FOR RELIEF
   21              WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants,
   22 as follows:

   23              (1)    For general and consequential damages according to proof at trial;
   24              (2)    For punitive damages;
   25              (3)    For treble damages under California Penal Code section 496(c);
   26              (4)    For attorneys’ fees;
   27              (5)    For costs;
   28              (6)    For prejudgment and post-judgment interest;
        496932.2                                      85
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 86 of 87 Page ID #:470




    1              (7)   For rescission of the Stock Repurchase Agreements;
    2              (8)   For specific performance conveying shares in the Company to Steven
    3                    Levine reflecting his 2.5% interest in the Company;
    4              (9)   For restitutionary damages;
    5              (10) For declaratory relief; and
    6              (11) For such other and further relief as the Court may deem just and proper.
    7

    8 DATED: February 17, 2021                  MILLER BARONDESS, LLP
    9

   10

   11
                                                By:
                                                       CHRISTOPHER D. BEATTY
   12                                                  Attorneys for Plaintiffs
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        496932.2                                       86
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-07552-SVW-JPR Document 31 Filed 02/17/21 Page 87 of 87 Page ID #:471




    1                                  DEMAND FOR JURY TRIAL
    2              Plaintiffs hereby demand a jury trial.
    3

    4 DATED: February 17, 2021                   MILLER BARONDESS, LLP
    5

    6

    7
                                                 By:
                                                        CHRISTOPHER D. BEATTY
    8                                                   Attorneys for Plaintiffs
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        496932.2                                       87
                                           FIRST AMENDED COMPLAINT
